










Exhibit 10.1






THIRD AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


April 23, 2014


among


CLAYTON WILLIAMS ENERGY, INC.,
as Borrower


CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors


The Lenders Party Hereto


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


WELLS FARGO BANK, N.A.,
as Syndication Agent


UNION BANK, N.A.,
as Documentation Agent


and


J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Lead Arranger




$1,000,000,000 Senior Secured Credit Facility





J.P.Morgan







--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page


Article I Definitions
1

Section 1.01.
Defined Terms    1

Section 1.02.
Types of Loans and Borrowings    29

Section 1.03.
Terms Generally    29

Section 1.04.
Accounting Terms; GAAP    30

Section 1.05.
Oil and Gas Definitions    30

Section 1.06.
Time of Day    30

Article II The Credits
31

Section 2.01.
Commitments    31

Section 2.02.
Termination and Reduction of the Aggregate Commitment    31

Section 2.03.
Additional Lenders; Increases in the Aggregate Commitment    31

Section 2.04.
Loans and Borrowings    32

Section 2.05.
Requests for Borrowings    33

Section 2.06.
Letters of Credit    34

Section 2.07.
Funding of Borrowings    38

Section 2.08.
Interest Elections    39

Section 2.09.
Repayment of Loans; Evidence of Debt    40

Section 2.10.
Optional Prepayment of Loans    41

Section 2.11.
Mandatory Prepayment of Loans    41

Section 2.12.
Fees    42

Section 2.13.
Interest    43

Section 2.14.
Alternate Rate of Interest    44

Section 2.15.
Increased Costs    45

Section 2.16.
Break Funding Payments    46

Section 2.17.
Taxes    46

Section 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    51

Section 2.19.
Mitigation Obligations; Replacement of Lenders    52

Section 2.20.
Defaulting Lenders    54

Article III Borrowing Base
55



i



--------------------------------------------------------------------------------




Section 3.01.
Reserve Report; Proposed Borrowing Base    55

Section 3.02.
Scheduled Redeterminations of the Borrowing Base;

Procedures and Standards    56
Section 3.03.
Special Redeterminations    57

Section 3.04.
Notice of Redetermination    57

Section 3.05.
Additional Reductions in Borrowing Base    57

Article IV Representations and Warranties
58

Section 4.01.
Organization; Powers    58

Section 4.02.
Authorization; Enforceability    58

Section 4.03.
Governmental Approvals; No Conflicts    58

Section 4.04.
Financial Condition; No Material Adverse Change    58

Section 4.05.
Properties    59

Section 4.06.
Litigation and Environmental Matters    59

Section 4.07.
Compliance with Laws and Agreements    59

Section 4.08.
Investment Company Status    60

Section 4.09.
Taxes    60

Section 4.10.
ERISA    60

Section 4.11.
Disclosure    60

Section 4.12.
Labor Matters    60

Section 4.13.
Capitalization    61

Section 4.14.
Margin Stock    61

Section 4.15.
Oil and Gas Interests    61

Section 4.16.
Insurance    62

Section 4.17.
Solvency    62

Section 4.18.
Material Sales Contracts    62

Section 4.19.
Common Enterprise    62

Section 4.20.
Anti-Corruption Laws and Sanctions    63

Article V Conditions
63

Section 5.01.
Effective Date    63

Section 5.02.
Each Credit Event    66

Article VI Affirmative Covenants
66

Section 6.01.
Financial Statements; Other Information    66

Section 6.02.
Notices of Material Events    68

Section 6.03.
Existence; Conduct of Business    68

ii



--------------------------------------------------------------------------------




Section 6.04.
Payment of Obligations    69

Section 6.05.
Maintenance of Properties; Insurance    69

Section 6.06.
Books and Records; Inspection Rights    69

Section 6.07.
Compliance with Laws    69

Section 6.08.
Use of Proceeds and Letters of Credit    70

Section 6.09.
Mortgages and Other Security    70

Section 6.10.
Title Data    71

Section 6.11.
Swap Agreements    71

Section 6.12.
Operation of Oil and Gas Interests    71

Section 6.13.
Material Restricted Subsidiaries    72

Section 6.14.
Pledged Equity Interests    72

Section 6.15.
Designation and Conversion of Restricted and Unrestricted     Subsidiaries    73

Article VII Negative Covenants
74

Section 7.01.
Indebtedness    74

Section 7.02.
Liens    75

Section 7.03.
Fundamental Changes    76

Section 7.04.
Dispositions    77

Section 7.05.
Nature of Business    79

Section 7.06.
Investments, Loans, Advances, Guarantees and Acquisitions    79

Section 7.07.
Swap Agreements    81

Section 7.08.
Restricted Payments    81

Section 7.09.
Transactions with Affiliates    82

Section 7.10.
Restrictive Agreements    82

Section 7.11.
Disqualified Stock    82

Section 7.12.
Amendments to Organizational Documents    82

Section 7.13.
Financial Covenants    83

Section 7.14.
Sale and Leaseback Transactions and other Off-Balance Sheet

Liabilities    83
Section 7.15.
Senior Notes Restrictions    83

Article VIII Guarantee of Obligations
84

Section 8.01.
Guarantee of Payment    84

Section 8.02.
Guarantee Absolute    84

Section 8.03.
Guarantee Irrevocable    84

Section 8.04.
Reinstatement    85




--------------------------------------------------------------------------------




Section 8.05.
Subrogation    85

Section 8.06.
Subordination    85

Section 8.07.
Payments Generally    85

Section 8.08.
Setoff    86

Section 8.09.
Formalities    86

Section 8.10.
Limitations on Guarantee    86

Section 8.11.
Keepwell    86

Article IX Events of Default
87

Article X The Administrative Agent
90

Article XI Miscellaneous
92

Section 11.01.
Notices    92

Section 11.02.
Waivers; Amendments    93

Section 11.03.
Expenses; Indemnity; Damage Waiver    94

Section 11.04.
Successors and Assigns    96

Section 11.05.
Survival    100

Section 11.06.
Counterparts; Integration; Effectiveness; Electronic Execution    100

Section 11.07.
Severability    101

Section 11.08.
Right of Setoff    101

Section 11.09.
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS    101

Section 11.10.
WAIVER OF JURY TRIAL    102

Section 11.11.
Headings    102

Section 11.12.
Confidentiality    102

Section 11.13.
Material Non-Public Information    103

Section 11.14.
Authorization to Distribute Certain Materials to Public-Siders    104

Section 11.15.
Interest Rate Limitation    104




--------------------------------------------------------------------------------




Section 11.16.
USA PATRIOT Act    104

Section 11.17.
Original Credit Agreement    105

Section 11.18.
Reaffirmation and Grant of Security Interest    105

Section 11.19.
Reallocation of Commitments and Loans    105

Section 11.20.
Release of Guarantees and Liens    106

Section 11.21.
Flood Insurance Regulation    106



iv



--------------------------------------------------------------------------------




EXHIBITS:


Exhibit A - Form of Assignment and Assumption
Exhibit B - Form of Counterpart Agreement
Exhibit C - Form of Interest Election Request
Exhibit D - Form of Note
Exhibit E - Form of Lender Certificate
Exhibit F - Form of Tax Certificates




SCHEDULES:


Schedule 1.01 - Existing Letters of Credit
Schedule 2.01 - Applicable Percentages and Commitments
Schedule 4.06 - Disclosed Matters
Schedule 4.13 - Capitalization
Schedule 7.01 - Existing Indebtedness
Schedule 7.02 - Existing Liens
Schedule 7.06 - Existing Investments
Schedule 7.09 - Transactions with Affiliates






































































v



--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 23, 2014, is
among CLAYTON WILLIAMS ENERGY, INC., a Delaware corporation, as Borrower,
CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.


RECITALS
WHEREAS, the Borrower, certain Subsidiaries of the Borrower, certain of the
Lenders and JPMorgan Chase Bank, N.A., as administrative agent, have entered
into that certain Second Amended and Restated Credit Agreement, dated as of
November 29, 2010 (as amended, supplemented or otherwise modified from time to
time prior to the Effective Date, the “Original Credit Agreement”), pursuant to
which the lenders party thereto agreed to provide the Borrower with a revolving
credit facility in the form and upon the terms and conditions set forth therein;


WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Original Credit Agreement in its entirety, and the
Administrative Agent and the Lenders have agreed to do so upon the terms and
conditions set forth herein; and


WHEREAS, it is the intent of the parties hereto that this Agreement shall not
constitute a novation of the obligations and liabilities existing under the
Original Credit Agreement or constitute repayment of any such obligations and
liabilities and that this Agreement shall amend and restate the Original Credit
Agreement in its entirety.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree that the Original Credit
Agreement is hereby amended and restated in its entirety to read as set forth
herein:


Article I



Definitions


Section 1.01Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Acquisition” means, the acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger (and, in the case of a merger with any
such Person, with such Person being the surviving corporation) or otherwise, of
all or substantially all of the Equity Interest of, or all or substantially all
of the business, property or fixed assets of or business line or unit or a
division of, any other Person primarily engaged in the business of producing oil
or natural gas or the acquisition by the Borrower or any Restricted Subsidiary
of property or assets consisting of Oil and Gas Interests.









--------------------------------------------------------------------------------




“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
contractual representative of the Lenders hereunder pursuant to Article X and
not in its individual capacity as a Lender, and any successor agent appointed
pursuant to Article X.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Payment Contract” means any contract whereby any Credit Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Oil and Gas Interests
owned by any Credit Party and which Advance Payment is, or is to be, paid in
advance of actual delivery of such production to or for the account of the
purchaser regardless of such production, or (b) grants an option or right of
refusal to the purchaser to take delivery of such production in lieu of payment,
and, in either of the foregoing instances, the Advance Payment is, or is to be,
applied as payment in full for such production when sold and delivered or is, or
is to be, applied as payment for a portion only of the purchase price thereof or
of a percentage or share of such production; provided that inclusion of the
standard “take or pay” provision in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, constitute such contract as
an Advance Payment Contract for the purposes hereof.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time, as such amount may be reduced or increased from time to
time pursuant to Section 2.02 and Section 2.03; provided that such amount shall
not at any time exceed the lesser of (a) the Borrowing Base then in effect and
(b) the Maximum Facility Amount. As of the Effective Date, the Aggregate
Commitment is $415,000,000.
“Aggregate Commitment Usage” means, as of any date and for all purposes, the
quotient, expressed as a percentage, of (a) the Aggregate Credit Exposure as of
such date, divided by (b) the Aggregate Commitment as of such date.
“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the Credit Exposure of all of the Lenders as of such date.
“Agreement” means this Third Amended and Restated Credit Agreement, dated as of
April 23, 2014, as it may be amended, amended and restated, supplemented or
otherwise modified from time to time.



--------------------------------------------------------------------------------




“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate
at approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time; provided that in the case of Section 2.20 only, when a Defaulting
Lender exists, “Applicable Percentage” shall mean the percentage of the
Aggregate Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. The initial amount of each Lender’s
Applicable Percentage is as set forth on Schedule 2.01. If the Aggregate
Commitment has terminated or expired, the Applicable Percentage of any Lender
shall be determined based upon the Aggregate Commitment most recently in effect,
giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.
“Applicable Rate” means, with respect to any ABR Loan or Eurodollar Loan, or
with respect to the Unused Commitment Fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Unused Commitment Fee Rate”, as the case may
be, based upon the Borrowing Base Usage applicable on such date:
Borrowing Base Usage:
ABR
Spread
Eurodollar
Spread
Unused Commitment Fee Rate
Equal to or greater than 90%
1.500%
2.500%
0.500%
Equal to or greater than 75% and less than 90%
1.250%
2.250%
0.500%
Equal to or greater than 50% and less than 75%
1.000%
2.000%
0.500%
Equal to or greater than 25% and less than 50%
0.750%
1.750%
0.375%
Less than 25%
0.500%
1.500%
0.375%



Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.


“Approved Counterparty” means, at any time and from time to time, (a) any Person
that is approved by the Administrative Agent (such approval not to be
unreasonably withheld) and has (or the credit support provider of such Person
has), at the time the Borrower or any Restricted Subsidiary enters into a Swap
Agreement with such Person, a long term senior unsecured debt credit rating of
BBB+ or better from S&P or Baal or better from Moody’s and (b) any Lender
Counterparty.



--------------------------------------------------------------------------------






“Approved Fund” has the meaning assigned to such term in Section 11.04.
“Approved Petroleum Engineer” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) Williamson Petroleum
Consultants, Inc., or (d) any reputable firm of independent petroleum engineers
selected by the Borrower and reasonably acceptable to the Administrative Agent.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitment.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Clayton Williams Energy, Inc., a Delaware corporation, and its
successors and permitted assigns.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Base” means, at any time an amount equal to the amount determined in
accordance with Section 3.01, as the same may be redetermined, adjusted or
reduced from time to time pursuant to Article III.
“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
the Aggregate Credit Exposure on such date exceeds the Borrowing Base in effect
on such date; provided, that, for purposes of determining the existence and
amount of any Borrowing Base Deficiency, obligations under any Letter of Credit
will not be deemed to be outstanding to the extent such obligations are secured
by cash in the manner contemplated by Section 2.06(j).
“Borrowing Base Properties” means all Oil and Gas Interests of the Borrower and
the Restricted Subsidiaries evaluated by the Lenders for purposes of
establishing the Borrowing Base.



--------------------------------------------------------------------------------




“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) the Aggregate Credit Exposure as of such date,
divided by (ii) the Borrowing Base as of such date.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
lease obligations on a balance sheet of such Person under GAAP, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Cash Collateral Account” means a deposit account with, and in the name of, the
Administrative Agent, for the benefit of the Lenders, established and maintained
for the deposit of cash collateral required under or in connection with this
Agreement and the other Loan Documents.
“Cash Management Agreements” means the agreements, documents, certificates and
instruments evidencing any Cash Management Obligations of any Credit Party.
“Cash Management Obligations” means, with respect to any Credit Party, any
obligations of such Credit Party owed to any Lender (or any Affiliate of any
Lender) in respect of treasury management arrangements (including controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services), depositary or other cash management
services, including commercial credit card and merchant card services.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law” regardless of the date enacted, adopted or
issued.
“Change of Control” means
(a) any “person” or “group” of related persons (as such terms are used in
sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than Clayton Williams, Jr. or any Affiliate or Related
Party thereof (each, a “Permitted Holder”), is or becomes the beneficial owner



--------------------------------------------------------------------------------




(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that such
person or group shall be deemed to have “beneficial ownership” of all shares
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the outstanding
capital stock (excluding any debt securities convertible into equity) normally
entitled to vote in the election of directors (“Voting Stock”) of the Borrower
(or its successor by merger, consolidation or purchase of all or substantially
all of its assets) (for purposes of this clause, such person or group shall be
deemed to beneficially own any Voting Stock held by a parent entity, if such
person or group “beneficially owns” (as defined above), directly or indirectly,
more than 35% of the voting power of the Voting Stock of such parent entity);
(b) the first day on which a majority of the members of the board of directors
of the Borrower are not, as of any date of determination, either (i) a member of
the board of directors of the Borrower on July 20, 2005, or (ii) individuals who
were nominated for election or elected to the Borrower’s board of directors with
the approval of the majority of the directors described in clause (i) (or
approved for nomination or election by the majority of directors described in
clause (i) or (ii) hereof) who were members of the Borrower’s board of directors
at the time of such nomination or election; or
(c) the occurrence of a “Change of Control” as such term is defined in the
Indenture.
“Charges” has the meaning assigned to such term in Section 11.13.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all assets, whether now owned or hereafter acquired by any
Borrower or any other Credit Party, in which a Lien is granted or purported to
be granted to any Secured Party as security for any Obligation.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.02, (b) increased from time to time as a
result of such Lender delivering a Lender Certificate pursuant to Section 2.03,
and (c) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.04. The amount of each Lender’s Commitment as
of the Effective Date is set forth on Schedule 2.01.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Current Assets” means, as of any date of determination, the total
of (a) the consolidated current assets of the Borrower and the Restricted
Subsidiaries determined in accordance with GAAP as of such date, plus, all
Unused Commitments as of such date, less (b) any consolidated current assets
attributable to Vendor Financings, less (c) any non-cash assets required to be
included in consolidated current assets of the Borrower and the Restricted
Subsidiaries as a result of the application of FASB Accounting Standards
Codification (“ASC”) 815 as of such date.
“Consolidated Current Liabilities” means, as of any date of determination, the
total of (a) consolidated current liabilities of the Borrower and the Restricted
Subsidiaries, as determined in accordance with GAAP as of such date, less (b)
any consolidated current liabilities attributable to Vendor Financings, less (c)
current



--------------------------------------------------------------------------------




maturities of the Loans, less (d) any non-cash obligations required to be
included in consolidated current liabilities of the Borrower and the Restricted
Subsidiaries as a result of the application of FASB ASC 815 as of such date,
less (e) the current portion of any operating lease obligations to the extent
included in the calculation of consolidated current liabilities of the Borrower
and the Restricted Subsidiaries.
“Consolidated Current Ratio” means, as of any date of determination, the ratio
of Consolidated Current Assets to Consolidated Current Liabilities as of such
date.
“Consolidated EBITDAX” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period plus,
without duplication and to the extent deducted in the calculation of
Consolidated Net Income for such period, the sum of (a) income or franchise
Taxes paid or accrued; (b) Consolidated Net Interest Expense; (c) amortization,
depletion and depreciation expense; (d) any non-cash losses or charges on any
Swap Agreement resulting from the application of FASB ASC 815 for that period;
(e) oil and gas exploration expenses (including all drilling, completion,
geological and geophysical costs) for such period; (f) losses from Dispositions
of assets outside of the ordinary course of business and other extraordinary or
non-recurring losses; and (g) all other non-cash charges, expenses or losses
(excluding non-cash charges that constitute accruals for future cash charges);
minus, to the extent included in the calculation of Consolidated Net Income, (h)
the sum of (i) any non-cash gains on any Swap Agreements resulting from the
application of FASB ASC 815 for that period; (ii) extraordinary or non-recurring
gains; (iii) gains from Dispositions of assets outside of the ordinary course of
business; and (iv) all other non-cash gains; provided that, with respect to the
determination of Borrower’s compliance with the Consolidated Leverage Ratio set
forth in Section 7.13(b) for any period, Consolidated EBITDAX shall be adjusted
to give effect, on a pro forma basis and consistent with GAAP, to any
Acquisitions or Dispositions made during such period as if such Acquisition or
Disposition, as the case may be, was made at the beginning of such period.
“Consolidated Funded Indebtedness” means, as of any date, without duplication,
Indebtedness of the Borrower and its Restricted Subsidiaries of the type
described in clauses (a), (b), (c), (d), (e), (f), (g) or (h) of the definition
of Indebtedness.
“Consolidated Leverage Ratio” means, with respect to any fiscal quarter, the
ratio of (a) Consolidated Funded Indebtedness as of the end of such fiscal
quarter to (b) Consolidated EBITDAX for the trailing four fiscal quarter period
ending on the last day of such fiscal quarter.
“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, as applicable, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower, or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, as
applicable, (b) the undistributed earnings of any Restricted Subsidiary of the
Borrower, to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or by
any law applicable to such Restricted Subsidiary and (c) the income (or loss) of
any Person in which any other Person (other than the Borrower or any of its
Restricted Subsidiaries) has an Equity Interest, except to the extent of the
amount of dividends or other distributions actually paid in cash to the Borrower
or any of its Restricted Subsidiaries during such period.
“Consolidated Net Interest Expense” means, for the Borrower and the Restricted
Subsidiaries on a consolidated basis for any period, the sum of (a) aggregate
interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees, expenses and charges associated



--------------------------------------------------------------------------------




with Indebtedness plus (b) capitalized interest, minus (c) interest income, in
each case determined in accordance with GAAP.
“Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit B delivered by a Guarantor pursuant to Section 6.13.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.
“Credit Parties” means collectively, Borrower and each Guarantor, and each
individually, a “Credit Party”.
“Crude Oil” means all crude oil and condensate.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to the Administrative Agent, the Issuing Bank or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower, the
Administrative Agent or the Issuing Bank in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent or the Issuing Bank, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
by the Administrative Agent or the Issuing Bank of such certification in form
and substance reasonably satisfactory to it and the Administrative Agent, or (d)
has become the subject of a Bankruptcy Event.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.06.
“Disposition” or “Dispose” means the sale, transfer, license, lease, exchange or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.



--------------------------------------------------------------------------------




“Disqualified Stock” means any Equity Interest which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or is redeemable for any consideration other than other Equity
Interests (which would not constitute Disqualified Stock) at the sole option of
the holder thereof, in whole or in part, on or prior to the date that is 91 days
after the Maturity Date.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is incorporated or formed under the laws of the United States of
America, any state thereof or the District of Columbia.
“Effective Date” means the date on which the conditions specified in Section
5.01 are satisfied (or waived in accordance with Section 11.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 11.04(b)(i); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
“Engineered Value” means, the value attributed to the Borrowing Base Properties
for purposes of the most recent Redetermination of the Borrowing Base pursuant
to Article III (or for purposes of determining the Initial Borrowing Base in the
event no such Redetermination has occurred), based upon the discounted present
value of the estimated net cash flow to be realized from the production of
Hydrocarbons from the Oil and Gas Interests as set forth in the Reserve Report.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.



--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standard applicable to that Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA; (c) the filing pursuant
to Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Credit Party or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Credit Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Credit Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Credit Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Credit Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article IX.
“Excluded Hedges” means, collectively, Swap Agreements that (a) are basis
differential only swaps for volumes of Natural Gas included under other Swap
Agreements permitted by Section 7.07(a) or (b) are a hedge of volumes of Crude
Oil or Natural Gas by means of a price “floor” for which there exists no
deferred obligation to pay the related premium or other purchase price or the
only deferred obligation is to either pay the premium or other purchase price on
each settlement date so long as such settlement date occurs at least monthly, or
pay the financing for such premium or other purchase price.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as



--------------------------------------------------------------------------------




a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender
(including any Issuing Bank), U.S. Federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan, Letter of Credit or Commitment pursuant to a law in effect
on the date on which (i) such Lender acquires such interest in the Loan, Letter
of Credit or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Letters of Credit” means the letters of credit issued under the
Original Credit Agreement and set forth on the attached Schedule 1.01.
“Existing Senior Notes” means the 7¾% Senior Notes due April 1, 2019 issued by
the Borrower pursuant to and in accordance with the terms of the Indenture.
“Existing Senior Notes Indenture” means that certain Indenture dated as of March
16, 2011, by and between the Borrower, as issuer, and Wells Fargo Bank, National
Association, as trustee, as amended, restated, supplemented, renewed or extended
or otherwise modified from time to time to the extent permitted by Section 7.15.
“Existing Swap Agreements” means any Swap Agreements entered into between any
Credit Party and any Lender Counterparty (including any Lender Counterparty
under and as defined in the Original Credit Agreement) prior to the Effective
Date and in effect on the Effective Date.
“FASB” means Financial Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means that certain fee letter, dated April 23, 2014, among the
Borrower, the Administrative Agent and the Lead Arranger.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Credit Party. Any document delivered
hereunder that is signed by a Financial Officer of



--------------------------------------------------------------------------------




a Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Financial Officer shall be conclusively presumed to have acted on
behalf of such Credit Party.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.
“Gas Balancing Agreement” means any agreement or arrangement whereby the
Borrower or any Restricted Subsidiary, or any other party having an interest in
any Hydrocarbons to be produced from Oil and Gas Interests in which the Borrower
or any Restricted Subsidiary owns an interest, has a right to take more than its
proportionate share of production therefrom.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guaranteed Liabilities” has the meaning assigned to such term in Section 8.01.
“Guarantor” means the Borrower (with respect to the Obligations of the other
Credit Parties) and each Material Restricted Subsidiary that is a party hereto
or hereafter executes and delivers to the Administrative Agent and the Lenders,
a Counterpart Agreement pursuant to Section 6.13 or otherwise.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Modification” means the amendment, modification, cancellation,
monetization, sale, transfer, assignment, early termination or other disposition
of any Swap Agreement (including any Existing Swap Agreement) by any Credit
Party for Crude Oil or Natural Gas.
“Hydrocarbons” means all Crude Oil and Natural Gas produced from or attributable
to the Oil and Gas Interests of the Credit Parties.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”



--------------------------------------------------------------------------------




“Incentive Partnership” means any trust or limited partnership to which a Credit
Party, as general partner, contributes a portion of its after-payout working
interest in wells drilled within certain areas, and key employees and
consultants who promote the drilling and acquisition programs, as limited
partners contribute cash.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding those incurred
in the ordinary course of business which are not greater than sixty (60) days
past the date of invoice or delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed by such
Person, but limited to the lesser of (i) the amount of such Indebtedness and
(ii) the fair market value of the property securing such Indebtedness, (f) all
Guarantees by such Person of Indebtedness of others to the extent of the lesser
of the amount of such Indebtedness and the maximum stated amount of such
Guarantee, (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a) hereof, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 11.03.
“Indenture” means with respect to (a) the Existing Senior Notes, the Existing
Senior Notes Indenture and (b) any other Senior Notes, any indenture by and
among any Credit Party, as issuer, and a trustee, pursuant to which such Senior
Notes are issued, in each case, as the same may be amended, restated,
supplemented, renewed or extended or otherwise modified from time to time to the
extent permitted by Section 7.15.
“Ineligible Institution” has the meaning assigned to it in Section 11.04(b).
“Information” has the meaning assigned to such term in Section 11.12.
“Initial Borrowing Base” has the meaning assigned to such term in Section 3.01.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with



--------------------------------------------------------------------------------




an Interest Period of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lead Arranger” means J.P. Morgan Securities LLC in its capacity as the lead
arranger.
“Lender Certificate” has the meaning assigned to such term in Section 2.03.
“Lender Counterparty” means any Lender or any Affiliate of a Lender counterparty
to a Swap Agreement with any Credit Party.
“Lender Hedging Obligations” means all obligations arising from time to time
under Swap Agreements permitted hereunder and entered into from time to time
between any Credit Party and a Lender Counterparty (including any such
obligations under any Existing Swap Agreements); provided that if such Lender
Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, Lender Hedging Obligations shall only include such obligations to the
extent arising from transactions entered into at the



--------------------------------------------------------------------------------




time such Lender Counterparty was a Lender hereunder or an Affiliate of a Lender
hereunder pursuant to any Swap Agreement or any Existing Swap Agreement.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or a
Lender Certificate, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Issuing Bank.
“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and provided,
further, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Security Instruments, the Letters of Credit (and any
applications therefore and reimbursement agreements related thereto), the Fee
Letter and any other agreements executed by any Credit Party in connection with
this Agreement and designated as a Loan Document therein.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing more than fifty percent (50%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments at such time or, if the
Aggregate Commitment has been terminated, Lenders having Credit Exposures
representing more than fifty percent (50%) of the Aggregate Credit Exposure at
such time.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial condition or results of operations of the Borrower
and its Restricted Subsidiaries taken as a whole, (b) the ability of any Credit
Party to perform any of its obligations under this Agreement and the other Loan



--------------------------------------------------------------------------------




Documents or (c) the validity or enforceability of any Loan Document against any
Credit Party which is a party thereto or the rights of or benefits available to
the Lenders under this Agreement and the other Loan Documents.
“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which Borrower or any Restricted Subsidiary is a party or by which any Oil and
Gas Interests owned by Borrower or a Restricted Subsidiary is bound, a net
overproduced gas imbalance to Borrower and the Restricted Subsidiaries, taken as
a whole, in excess of $750,000.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of the
Borrower or any one or more of the Restricted Subsidiaries in an aggregate
principal amount exceeding $15,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
Swap Termination Value.
“Material Restricted Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary and that is not a Non-Material Restricted Subsidiary.
“Material Sales Contract” means, as of any date of determination, any agreement
for the sale of Hydrocarbons from the Borrowing Base Properties to which the
Borrower or any Restricted Subsidiary is a party if the aggregate volume of
Hydrocarbons sold pursuant to such agreement during the twelve months
immediately preceding such date equals or exceeds 15% of the aggregate volume of
Hydrocarbons sold by the Borrower and the Restricted Subsidiaries, on a
consolidated basis, from the Borrowing Base Properties during the twelve months
immediately preceding such date.
“Maturity Date” means April 23, 2019; provided that if on or prior to October 1,
2018 the Existing Senior Notes are not either (a) amended to extend the
scheduled repayment thereof until no earlier than October 23, 2019 or (b)
retired, redeemed, defeased, repurchased, prepaid or refinanced with the
proceeds of any Permitted Refinancing, the Loans or the issuance of Equity
Interests of the Borrower (or any combination thereof) in accordance with
Section 7.15, then “Maturity Date” shall mean October 1, 2018.
“Maximum Facility Amount” means $1,000,000,000.
“Maximum Liability” has the meaning assigned to such term in Section 8.10.
“Maximum Rate” has the meaning assigned to such term in Section 11.13.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgaged Properties” means the Oil and Gas Interests described in one or more
duly executed, delivered and filed Mortgages evidencing a first and prior Lien
in favor of the Administrative Agent for the benefit of the Secured Parties and
subject only to the Liens permitted pursuant to Section 7.02.
“Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral chattel mortgages, collateral assignments, financing
statements and other documents, instruments and agreements evidencing, creating,
perfecting or otherwise establishing the Liens on the Mortgaged Properties as
required by Section 6.09, which shall be in form and substance reasonably
satisfactory to the Administrative Agent.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Credit Party or any ERISA Affiliate contributed or has any
obligations (current or contingent).



--------------------------------------------------------------------------------




“Natural Gas” means all natural gas, distillate or sulphur, natural gas liquids
and all products recovered in the processing of natural gas (other than
condensate) including, without limitation, natural gasoline, coalbed methane
gas, casinghead gas, iso-butane, normal butane, propane and ethane (including
such methane allowable in commercial ethane).
“Net Cash Proceeds” means, (A) with respect to any Disposition of any Borrowing
Base Properties (including any Equity Interests of any Restricted Subsidiary
owning Borrowing Base Properties) by the Borrower or any Restricted Subsidiary,
the excess, if any, of (a) the sum of cash and cash equivalents received in
connection with such sale, but only as and when so received, over (b) the sum of
(i) the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
the Loans) and (ii) the out-of-pocket expenses incurred by the Borrower or such
Restricted Subsidiary in connection with such sale, (B) with respect to any
Permitted Refinancing or issuance of Senior Notes, the cash proceeds received
from such Permitted Refinancing or issuance of Senior Notes, as the case may be,
net of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses, and
(C) with respect to any Hedge Modification by the Borrower or any Restricted
Subsidiary, the excess, if any, of (a) the sum of cash and cash equivalents
received in connection with such Hedge Modification (after giving effect to any
netting arrangements), over (b) the out-of-pocket expenses incurred by the
Borrower or such Restricted Subsidiary in connection with such Hedge
Modification.
“New Lender” shall have the meaning assigned to such term in Section 11.17.
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.19(c).
“Non-Material Restricted Subsidiary” means any Restricted Subsidiary that (a)
does not own or operate, by contract or otherwise, any Oil and Gas Interests
included in the Borrowing Base Properties, (b) does not own assets, properties
and interests having an aggregate fair market value in excess of $1,000,000 and
(c) is not a party to any Guarantee of the Senior Notes.
“Obligations” means (a) all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to time owed to the Administrative Agent, the Issuing Bank, the Lenders or
any of them under any Loan Document, whether for principal, interest (including
post-petition interest), reimbursement of amounts drawn under any Letter of
Credit, funding indemnification amounts, fees, expenses, indemnification or
otherwise, (b) Lender Hedging Obligations and (c) Cash Management Obligations;
provided that the “Obligations” shall exclude any Excluded Swap Obligations.
“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capital Lease Obligation, (iii) any liability under any so-called
“synthetic lease” transaction entered into by such Person, (iv) any Material Gas
Imbalance, (v) any Advance Payment Contract, or (vi) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person, but excluding from the foregoing clauses (iii) through
(vi) operating leases and usual and customary oil, gas and mineral leases.
“Oil and Gas Interest(s)” means: (a) direct and indirect interests in and rights
with respect to oil, gas, mineral and related properties and assets of any kind
and nature, direct or indirect, including, without limitation, working, royalty
and overriding royalty interests, mineral interests, leasehold interests,
production payments, operating rights, net profits interests, other non-working
interests, contractual interests, non-operating interests and rights in any
pooled, unitized or communitized acreage by virtue of such interest



--------------------------------------------------------------------------------




being a part thereof; (b) interests in and rights with respect to Hydrocarbons
and other minerals or revenues therefrom and contracts and agreements in
connection therewith and claims and rights thereto (including oil and gas
leases, operating agreements, unitization, communitization and pooling
agreements and orders, division orders, transfer orders, mineral deeds, royalty
deeds, oil and gas sales, exchange and processing contracts and agreements and,
in each case, interests thereunder), and surface interests, fee interests,
reversionary interests, reservations and concessions related to any of the
foregoing; (c) easements, rights-of-way, licenses, permits, leases, and other
interests associated with, appurtenant to, or necessary for the operation of any
of the foregoing; (d) interests in oil, gas, water, disposal and injection
wells, equipment and machinery (including well equipment and machinery), oil and
gas production, gathering, transmission, compression, treating, processing and
storage facilities (including tanks, tank batteries, pipelines and gathering
systems), pumps, water plants, electric plants, gasoline and gas processing
plants, refineries and other tangible or intangible, movable or immovable, real
or personal property and fixtures located on, associated with, appurtenant to,
or necessary for the operation of any of the foregoing; and (e) all seismic,
geological, geophysical and engineering records, data, information, maps,
licenses and interpretations.
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation, organization or formation, as amended,
and its by‑laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership or formation, as amended, and its partnership
agreement, as amended, (c) with respect to any general partnership, its
partnership agreement, as amended, and (d) with respect to any limited liability
company, its certificate of formation or articles of organization, as amended,
and its limited liability company agreement or operating agreement, as amended.
“Original Credit Agreement” has the meaning provided for such term in the first
Recital to this Agreement.
“Original Loans” means the loans and other extensions of credit outstanding
under the Original Credit Agreement as of the Effective Date.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Participant” has the meaning assigned to such term in Section 11.04.
“Participant Register” has the meaning assigned to such term in Section 11.04.
“Payment Currency” has the meaning assigned to such term in Section 8.07.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:



--------------------------------------------------------------------------------




(a)     Liens imposed by law for Taxes, assessments or other governmental
charges or levies which are not yet delinquent or which (i) are being contested
in good faith by appropri-ate proceedings, (ii) the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (iii) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect;
(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, and contractual Liens granted to operators and
non-operators under oil and gas operating agreements, in each case, arising in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Interests and securing obligations that
are not overdue by more than 60 days or which (i) are being contested in good
faith by appropri-ate proceedings, (ii) the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (iii) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect;
(c)    contractual Liens which arise in the ordinary course of business under
operating agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the property covered by such Lien for the purposes for which
such property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such property subject thereto;
(d)    pledges and deposits in connection with workers’ compensation,
unemployment insurance and other social security laws or regulations;
(e)    Liens on cash and securities and deposits to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
(f)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depositary agreements, and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower or any of its Restricted Subsidiaries to provide collateral to the
depository institution;
(g)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article IX;
(h)    easements, zoning restrictions, rights-of-way, servitudes, permits,
surface leases, and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and that, in the aggregate, do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Restricted Subsidiary;



--------------------------------------------------------------------------------




(i)    royalties, overriding royalties, reversionary interests and similar
burdens granted by the Borrower or any Restricted Subsidiary with respect to the
Oil and Gas Interests owned by the Borrower or such Restricted Subsidiary, as
the case may be, if the net cumulative effect of such burdens does not operate
to deprive the Borrower or any Restricted Subsidiary of any material right in
respect of its assets or properties (except for rights customarily granted with
respect to such interests);
(j)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business covering the property under the
lease;
(k)    unperfected Liens reserved in leases (other than oil and gas leases) or
arising by operation of law for rent or compliance with the lease in the case of
leasehold estates; and
(l)    defects in or irregularities of title (other than defects or
irregularities of title to Oil and Gas Interests), if such defects or
irregularities do not deprive the Borrower or any Restricted Subsidiary of any
material right in respect of its assets or properties;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a) U.S. Government Securities;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.
“Permitted Refinancing” means any Indebtedness of the Borrower or any Restricted
Subsidiary, and Indebtedness constituting Guarantees thereof by the Borrower or
any Restricted Subsidiary, incurred or issued in exchange for, or renewing or
extending, or the Net Cash Proceeds of which are used to extend, refinance,
renew, replace, defease or refund, Senior Notes, in whole or in part, from time
to time; provided that (a) the principal amount of such Permitted Refinancing
(or if such Permitted Refinancing is issued at a discount, the initial issuance
price of such Permitted Refinancing) either (i) does not exceed the principal
amount of the Indebtedness being so refinanced or (ii) to the extent exceeding
such principal amount of the Indebtedness being refinanced, reduces the
Borrowing Base pursuant to Section 3.05, if applicable, (b) such Permitted
Refinancing does not provide for any scheduled repayment, mandatory redemption
or payment of a sinking fund obligation prior to the date that is six months
after the fifth anniversary of the Effective Date (except for any offer to
redeem such Indebtedness required as a result of asset sales or the occurrence



--------------------------------------------------------------------------------




of a “Change of Control” under and as defined in the Indenture), (c)  the
covenant, default and remedy provisions of such Permitted Refinancing, taken as
a whole, are not materially more restrictive to the Borrower and its
Subsidiaries than those imposed by the Senior Notes being refinanced, (d) the
mandatory prepayment, repurchase and redemption provisions of such Permitted
Refinancing, taken as a whole, are not materially more restrictive to the
Borrower and its Subsidiaries than those imposed by the Senior Notes being
refinanced, (e) the non-default cash interest rate on the outstanding principal
balance of such Permitted Refinancing does not exceed the greater of (i) the
non-default cash interest rate of the Senior Notes being refinanced and (ii) the
prevailing market rate then in effect for similarly situated credits at the time
such Permitted Refinancing is incurred, (f) such Permitted Refinancing is
unsecured, (g) no Subsidiary of the Borrower is required to Guarantee such
Permitted Refinancing unless such Subsidiary is (or concurrently with any such
Guarantee becomes) a Guarantor hereunder, and (h) to the extent such Permitted
Refinancing is or is intended to be expressly subordinate to the payment in full
of all of the Obligations, the subordination provisions contained therein are
either (x) on substantially the same terms or at least as favorable to the
Secured Parties as the subordination provisions contained in the Senior Notes
being refinanced or (y) reasonably satisfactory to the Administrative Agent and
the Majority Lenders.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Projections” means the Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with the historical financial statements described in Section 4.04
and after giving effect to the Transactions, together with appropriate
supporting details and a statement of underlying assumptions, in each case in
form and substance satisfactory to the Lenders and for the period from the
Effective Date through December 31, 2015.
“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Redetermination” means any Scheduled Redetermination or Special
Redetermination.



--------------------------------------------------------------------------------




“Redetermination Date” means each date on which the Borrowing Base is
redetermined pursuant to the terms hereof, which shall be (a) with respect to
any Scheduled Redetermination, on or about May 1 and November 1 of each year,
commencing November 1, 2014, (b) with respect to any Special Redetermination
requested by the Borrower pursuant to Section 3.03, the first day of the first
month which is not less than twenty (20) days following the date of a request by
the Borrower for a Special Redetermination and (c) with respect to any Special
Redetermination requested by the Required Lenders, the date notice of such
Redetermination is delivered to the Borrower pursuant to Section 3.04.
“Register” has the meaning assigned to such term in Section 11.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least sixty-six and two-thirds percent
(66-2/3%) of the sum of the Aggregate Credit Exposure and all Unused Commitments
of all Lenders at such time or, if the Aggregate Commitment has been terminated,
Lenders having Credit Exposures representing at least sixty-six and two-thirds
percent (66‑2/3%) of the Aggregate Credit Exposure of all Lenders at such time.
“Requirements of Law” means, as to any Person, any order, law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserve Report” means an unsuperseded engineering analysis of the Borrowing
Base Properties, in form and substance reasonably acceptable to the
Administrative Agent, prepared in accordance with customary and prudent
practices in the petroleum engineering industry.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, principal accounting officer, treasurer or
assistant treasurer of a Credit Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“S&P” means Standard & Poor’s.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.



--------------------------------------------------------------------------------




“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council and the European Union, each as amended, supplemented or
substituted from time to time.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Scheduled Redetermination” means any redetermination of the Borrowing Base
pursuant to Section 3.02.
“Secured Party” means each of the Administrative Agent, any Lender, any Lender
Counterparty and any Affiliate of any Lender to which Obligations are owed,
including any Cash Management Obligations and Lender Hedging Obligations.
“Security Agreement” means that certain Second Amended and Restated Pledge and
Security Agreement dated as of the Effective Date, in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Security Instruments” means collectively, the Security Agreement and all
Mortgages, deeds of trust, security agreements, pledge agreements, guaranty
agreements (other than this Agreement), collateral assignments and all other
collateral documents, now or hereafter executed and delivered by the Borrower or
any other Person (other than Swap Agreements with the Lenders or any Affiliate
of a Lender or participation or similar agreements between any Lender and any
other lender or creditor with respect to any Indebtedness pursuant to this
Agreement) as security for the payment or performance of the Obligations, all
such documents to be in form and substance reasonably satisfactory to the
Administrative Agent.
“Senior Notes” means (a) the Existing Senior Notes and (b) any other senior,
senior subordinated or senior convertible notes issued by the Borrower pursuant
to and in accordance with the terms of the applicable Indenture; provided that,
in the case of this clause (b), (i) the terms of such senior notes do not
provide for any scheduled repayment, mandatory redemption or payment of a
sinking fund obligation prior to the date that is six months after the fifth
anniversary of the Effective Date (except for any offer to redeem such Senior
Notes required as a result of asset sales or the occurrence of a “Change of
Control” under and as defined in the Indenture), (ii) such senior notes are
unsecured, (iii) the non-default interest rate on the outstanding principal
balance of such senior notes does not exceed the prevailing market rate then in
effect for similarly situated credits at the time such senior notes are issued,
(iv) no Subsidiary of the Borrower is required to Guarantee the Indebtedness
evidenced by such senior notes unless such Subsidiary is (or concurrently with
any such Guarantee becomes) a Guarantor hereunder, (v) the covenant, default and
remedy provisions of such senior notes, taken as a whole, are not materially
more restrictive to the Borrower and its Subsidiaries than those imposed by the
Existing Senior Notes, (vi) the mandatory prepayment, repurchase and redemption
provisions of such Senior Notes, taken as a whole, are not materially more
restrictive to the Borrower and its Subsidiaries than those imposed by the
Existing Senior Notes and (vii) with respect to any senior subordinated notes,
such notes are expressly subordinate to the payment in full of all of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent and the Majority Lenders, and in the case of the Existing
Senior Notes and the other Senior Notes described in clause (b) above, as the



--------------------------------------------------------------------------------




same may be amended, restated, supplemented, renewed or extended or otherwise
modified from time to time to the extent permitted by Section 7.15.
“Senior Notes Documents” means the Senior Notes, the Indenture and any documents
or instruments contemplated by or executed in connection with any of them (and
designated therein as having been executed in connection with the Senior Notes),
in each case, as amended, modified, supplemented or restated from time to time
to the extent permitted by Section 7.15.
“Sole Bookrunner” means J.P. Morgan Securities LLC in its capacity as the sole
bookrunner.
“Special Redetermination” means any redetermination of the Borrowing Base made
pursuant to Section 3.03.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless the context otherwise
clearly requires, references herein to a “Subsidiary” refer to a Subsidiary of
the Borrower.
“Super-Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least eighty percent (80%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments at such time or, if the
Aggregate Commitment has been terminated, Lenders having Credit Exposures
representing at least eighty percent (80%) of the Aggregate Credit Exposure of
all Lenders at such time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (other than, with respect to any Credit
Party, forward contracts for the purchase by, and physical delivery to, a Credit
Party of commodities used or consumed by such Credit Party in the ordinary
course of business); provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Credit Parties shall be a
Swap Agreement.



--------------------------------------------------------------------------------




“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transactions” means (a) the execution, delivery and performance by the Credit
Parties of this Agreement and the other Loan Documents, (b) the borrowing of
Loans, (c) the use of the proceeds thereof, and (d) the issuance of Letters of
Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 4.13 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 6.15.
“Unused Commitment Fee” has the meaning assigned to such term in Section
2.12(a).
“Unused Commitment” means, with respect to each Lender at any time, the lesser
of (a) such Lender’s Applicable Percentage of the Borrowing Base then in effect
minus such Lender’s Credit Exposure at such time and (b) such Lender’s
Commitment at such time minus such Lender’s Credit Exposure at such time.
“U.S. Government Securities” means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are entitled to the full faith and credit of the United States
of America), in each case maturing within one year from the date of acquisition
thereof.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Vendor Financings” means vendor financings incurred by the Borrower or its
Restricted Subsidiaries for services, equipment or material on other than
customary trade payable terms.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.



--------------------------------------------------------------------------------




“Withholding Agent” means any Credit Party and the Administrative Agent.
Section 1.02.    Types of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurodollar Loan” or an
“ABR Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing” or an “ABR Borrowing”).


Section 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
Section 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.
Section 1.05.    Oil and Gas Definitions. For purposes of this Agreement, the
terms “proved reserves,” “proved developed reserves,” “proved undeveloped
reserves,” “proved developed nonproducing reserves” and “proved developed
producing reserves,” have the meaning given such terms from time to time and at
the time in question by the Society of Petroleum Engineers of the American
Institute of Mining Engineers.
Section 1.06.    Time of Day. Unless otherwise specified, all references to
times of day shall be references to Central time (daylight or standard, as
applicable).



--------------------------------------------------------------------------------






Article II



The Credits
Section2.01Commitments. Subject to the terms and conditions set forth herein,
each Lender that was a Lender under and as defined in the Original Credit
Agreement agrees to continue the Original Loans and each Lender agrees to make
one or more Loans to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Credit Exposure exceeding the lesser of (i) such Lender’s
Applicable Percentage of the Borrowing Base then in effect and (ii) such
Lender’s Commitment or (b) the Aggregate Credit Exposure exceeding the lesser of
(i) the Borrowing Base then in effect and (ii) the Aggregate Commitment. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Loans.
Section2.02Termination and Reduction of the Aggregate Commitment.
(a)Unless previously terminated, the Aggregate Commitment shall terminate on the
Maturity Date.
(b)The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Commitment; provided that (i) each reduction of the Aggregate
Commitment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 and shall be applied among the Lenders in accordance
with each Lender’s Applicable Percentage and (ii) the Borrower shall not
terminate or reduce the Aggregate Commitment if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10 and Section
2.11, the Aggregate Credit Exposure would exceed the Aggregate Commitment. If at
any time the Borrowing Base is reduced to zero, then the Aggregate Commitment
shall terminate on the effective date of such reduction.
(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitment under paragraph (b) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Aggregate Commitment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination of the Aggregate Commitment shall be permanent. Each
reduction of the Aggregate Commitment shall be made ratably among the Lenders in
accordance with each Lender’s Applicable Percentage.
Section2.04Additional Lenders; Increases in the Aggregate Commitment. If (a) no
Default exists as of the date of such increase or would be caused by such
increase, (b) immediately after giving effect to such increase, the Aggregate
Commitment does not exceed the lesser of (i) the Borrowing Base then in effect
and (ii) the Maximum Facility Amount, and (c) at the time of and immediately
after giving effect to such increase, the Borrower is in pro forma compliance
with the financial covenants set forth in Section 7.13 as of the last day of the
most recently ended fiscal quarter for which the financial statements and
compliance certificate required under Section 6.01 have been delivered to the
Administrative Agent and the Lenders, calculated as though such increase
occurred prior to the end of such fiscal quarter, the Borrower may, at any time
and from time to time, with the consent of the Administrative Agent, increase
the Aggregate Commitment in a minimum amount of $10,000,000 and integral
multiples of $1,000,000 in excess thereof by providing written notice of such
increase to the Administrative Agent. Each Lender shall have the right, but not
the obligation, in each such Lender’s sole discretion, to provide a portion of
such increase in the Aggregate Commitment up to the portion of such increase
that such Lender’s existing Commitment bears to the aggregate amount of the
existing Commitments of all Lenders electing to participate in such requested



--------------------------------------------------------------------------------




increase by executing and delivering to the Borrower and the Administrative
Agent a certificate substantially in the form of Exhibit E hereto (a “Lender
Certificate”). In the event that within 10 Business Days of the Administrative
Agent’s receipt of such written notice, the existing Lenders fail to provide
increases in their respective Commitments sufficient to satisfy such requested
increase in the Aggregate Commitment, the Borrower may adjust the previously
requested increase to reflect the increased Commitments of existing Lenders or
one or more financial institutions reasonably acceptable to the Administrative
Agent may become a Lender under this Agreement by executing and delivering to
the Borrower and the Administrative Agent a Lender Certificate. Upon receipt by
the Administrative Agent of Lender Certificates representing increases to
existing Lender Commitments and/or Commitments from new Lenders as provided in
this Section 2.03 in an aggregate amount equal to the requested increase (as the
same may have been adjusted), (1) the Aggregate Commitment (including the
Commitment of any Person that becomes a Lender by delivery of such a Lender
Certificate) automatically without further action by the Borrower, the
Administrative Agent or any Lender shall be increased on the effective date set
forth in such Lender Certificates by the amount indicated in such Lender
Certificates, (2) the Register shall be amended to add the Commitment of each
additional Lender or to reflect the increase in the Commitment of each existing
Lender, and the Applicable Percentages of the Lenders shall be adjusted
accordingly to reflect each additional Lender or the increase in the Commitment
of each existing Lender, (3) any such additional Lender shall be deemed to be a
party in all respects to this Agreement and any other Loan Documents to which
the Lenders are a party, and (4) upon the effective date set forth in such
Lender Certificate, any such Lender party to a Lender Certificate shall purchase
and each existing Lender shall assign to such Lender a pro rata portion of the
outstanding Credit Exposure of each of the existing Lenders such that the
Lenders (including any additional Lender, if applicable) shall have the
appropriate portion of the Aggregate Credit Exposure of the Lenders (based in
each case on such Lender’s Applicable Percentage, as revised pursuant to this
Section), and the Borrower shall have paid to the Lenders any amounts due
pursuant to Section 2.16 as a result of such purchase and assignment.
Section 2.04Loans and Borrowings.
(a)Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accord-ance with the terms of this Agreement.
(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of four (4) Eurodollar
Borrowings outstanding.
(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.



--------------------------------------------------------------------------------




Section 2.05Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., three Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 11:00 a.m., on the date of the proposed Borrowing (so long as such
date is a Business Day); provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.04:
i.the aggregate amount of the requested Borrowing;
ii.the date of such Borrowing, which shall be a Business Day;
iii.whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
iv.in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
v.the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.06Letters of Credit.
(a)General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit as the applicant thereof for the
support of its or its Restricted Subsidiaries’ obligations in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made to any Person (i) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory, that at the time of such funding is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended,



--------------------------------------------------------------------------------




renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $25,000,000 and (ii) the Aggregate Credit
Exposure shall not exceed the lesser of (1) the Borrowing Base then in effect
and (2) the Aggregate Commitment.
(c)Expiration Date. Each Letter of Credit (other than any Existing Letter of
Credit) shall expire at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Maturity Date. Each Existing Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the expiration date of such Existing
Letter of Credit as in effect on the Effective Date (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and (ii)
the date that is five Business Days prior to the Maturity Date.
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Aggregate
Commitment, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower shall, subject to the conditions to borrowing set forth
herein, be deemed to have requested that such payment be financed with an ABR
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing. If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.



--------------------------------------------------------------------------------




(f)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made (either with its own funds or a Borrowing under
Section 2.06(e)), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.
(i)Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective



--------------------------------------------------------------------------------




date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)Cash Collateralization.
(i)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing greater than sixty-six and two-thirds percent
(66⅔%) of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in the Cash Collateral
Account an amount in cash equal to the total LC Exposure as of such date plus
any accrued and unpaid interest thereon, if any; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article IX.
(ii)    All cash collateral provided by the Borrower or any other Credit Party
pursuant to the request of the Administrative Agent in accordance with Section
2.20(c) shall be deposited in the Cash Collateral Account.
(iii)    Deposits in the Cash Collateral Account made pursuant to either the
foregoing paragraph (i) of this Section 2.06(j) or Section 2.20(c) shall be held
by the Administrative Agent as collateral for the payment and performance of the
Obligations under this Agreement and Borrower hereby grants a security interest
in such cash and each deposit account (including the Cash Collateral Account)
into which such cash is deposited to secure the Obligations under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Cash Collateral Account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent but in consultation with the Borrower and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing sixty-six and two-thirds percent (66⅔%) or more of the
total LC Exposure), be applied to satisfy other Obligations under this Agreement
and to the extent any excess remains after payment in full in cash of all
Obligations and the termination of all Commitments, such excess shall be
released to the Borrower.
(v)    If the Borrower is required to provide an amount of cash collateral
pursuant to either paragraph (i) of this Section 2.06(j) or Section 2.20(c), the
amount of such cash collateral (to the extent not applied as aforesaid) shall be
returned to the Borrower within one (1) Business Day after (x) in the case of
cash collateral provided pursuant to paragraph (i) above, all Events of Default
have been cured or waived and (y) in the case of cash collateral provided
pursuant to Section 2.20(c), the date on which such cash collateral is no longer
required pursuant to Section 2.20(c).



--------------------------------------------------------------------------------




Section 2.07Funding of Borrowings.
(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to a deposit account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time any Borrowing is required to be made by such Lender
in accordance with paragraph (a) of this Section that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
reasonably determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then the principal portion of such payment shall
constitute such Lender’s Loan included in such Borrowing.
Section 2.08Interest Elections.
(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.05 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form attached
hereto as Exhibit C and signed by the Borrower.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.04:
i.the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
ii.the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
iii.whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and



--------------------------------------------------------------------------------




iv.if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period,” unless
otherwise agreed upon by the Borrower and the Administrative Agent.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
Section 2.09Repayment of Loans; Evidence of Debt.
(a)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement; and provided further that to the
extent there is any conflict between the accounts maintained pursuant to
paragraph (b) or (c) of this Section and the Register maintained pursuant to
Section 11.04, the Register shall control.
(e)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit D. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or to such payee and its registered
assigns).
Section 2.10Optional Prepayment of Loans.
(a)The Borrower shall have the right at any time and from time to time to prepay
without premium or penalty any Borrowing in whole and or in part, subject to
prior notice in accordance with paragraph (b) of this Section and to payment of
any funding indemnification amounts required by Section 2.16.
(b)The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00



--------------------------------------------------------------------------------




a.m., three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination or reduction of the
Aggregate Commitment as contemplated by Section 2.02, then such notice of
prepayment may be revoked if such notice of termination or reduction is revoked
in accordance with Section 2.02. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.04. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
Section 2.11Mandatory Prepayment of Loans.
(a)Except as otherwise provided in clauses (b), (c), (d) and (e) of this Section
2.11, in the event a Borrowing Base Deficiency exists, the Borrower shall,
within thirty (30) days after written notice from the Administrative Agent to
the Borrower of such Borrowing Base Deficiency, either (i) by instruments
satisfactory in form and substance to the Administrative Agent, provide
additional security satisfactory to the Required Lenders in their sole
discretion to eliminate such Borrowing Base Deficiency, (ii) prepay, without
premium or penalty, the principal amount of the Loans (and cash collateralize
any portion of such Borrowing Base Deficiency attributable to LC Exposure) in an
amount sufficient to eliminate such Borrowing Base Deficiency, (iii) notify the
Administrative Agent that it intends to prepay, without premium or penalty (but
subject to any funding indemnification amounts required by Section 2.16), the
principal amount of such Borrowing Base Deficiency in not more than five (5)
equal monthly installments plus accrued interest thereon and make the first such
monthly payment on the 30th day after the Borrower’s receipt of notice of such
Borrowing Base Deficiency or (iv) exercise any combination of options (i), (ii)
and (iii) above to eliminate such Borrowing Base Deficiency.
(b)Upon any redetermination or adjustment to the Borrowing Base as a result of a
Disposition of any Borrowing Base Properties (including a Disposition of Equity
Interests of a Restricted Subsidiary) pursuant to Section 7.04(j), the Borrower
shall (i) prepay the Loans (and cash collateralize any portion of such Borrowing
Base Deficiency attributable to LC Exposure) to the extent necessary to
eliminate any Borrowing Base Deficiency that may have occurred as a result of
such Disposition within one (1) Business Day of the date it or any Restricted
Subsidiary consummates such Disposition, and (ii) in the case of any exchange of
Borrowing Base Properties for other Oil and Gas Interests, take all actions
reasonably necessary that are requested by the Administrative Agent to cause
such Oil and Gas Interests received in such exchange to become additional
security for the Obligations by instruments satisfactory in form and substance
to the Administrative Agent.
(c)Upon any redetermination or adjustment to the Borrowing Base as a result of a
Hedge Modification pursuant to Section 7.04(j), the Borrower shall prepay the
Loans (and cash collateralize any portion of such Borrowing Base Deficiency
attributable to LC Exposure) to the extent necessary to eliminate any Borrowing
Base Deficiency that may have occurred as a result of such Hedge Modification
promptly, and in any event by the later of (A) the date that is one (1) Business
Day after the date it or any Restricted Subsidiary receives the Net Cash
Proceeds from such Hedge Modification or (B) the date of such redetermination or
adjustment to the Borrowing Base.
(d)In the event any Borrowing Base Deficiency occurs as a result of a reduction
in the Borrowing Base pursuant to Section 3.05 upon an issuance of Senior Notes,
the Borrower shall prepay the Loans (and cash collateralize any portion of such
Borrowing Base Deficiency attributable to LC Exposure) with the Net Cash
Proceeds received as a result of the issuance of such Senior Notes within one
Business Day after receipt of such Net Cash Proceeds to the extent necessary to
eliminate such Borrowing Base Deficiency.



--------------------------------------------------------------------------------




(e)In the event that the Aggregate Credit Exposure exceeds the lesser of the
Maximum Facility Amount and the sum of the Commitments of all the Lenders at
such time, the Borrower shall immediately prepay, subject to any funding
indemnification amounts required by Section 2.16, the principal amount of the
Loans (and cash collateralize any such excess attributable to LC Exposure) to
the extent necessary to eliminate such excess.
(f)Amounts applied to the prepayment of Borrowings pursuant to this Section
shall be first applied ratably to ABR Borrowings then outstanding and, upon
payment in full of all outstanding ABR Borrowings, second, to Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing beginning with the Eurodollar
Borrowing with the least number of days remaining in the Interest Period
applicable thereto and ending with the Eurodollar Borrowing with the most number
of days remaining in the Interest Period applicable thereto. Any prepayments
pursuant to this Section shall be accompanied by accrued interest to the extent
required by Section 2.13 and any funding indemnification amounts required by
Section 2.16.
Section 2.13Fees.
(a)The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender, an unused commitment fee (the “Unused Commitment Fee”) equal to the
Applicable Rate times the daily average of the total Unused Commitments. Such
Unused Commitment Fee shall be calculated on the basis of a year consisting of
360 days. The Unused Commitment Fee shall be payable in arrears on the last day
of March, June, September and December of each year, commencing with the first
such date to occur after the Effective Date, and on the Maturity Date for any
period then ending for which the Unused Commitment Fee shall not have been
theretofore paid. In the event the Aggregate Commitment terminates on any date
other than the last day of March, June, September or December of any year, the
Borrower agrees to pay to the Administrative Agent, for the account of each
Lender, on the date of such termination, the pro rata portion of the Unused
Commitment Fee due for the period from the last day of the immediately preceding
March, June, September or December, as the case may be, to the date such
termination occurs.
(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the face amount of each Letter
of Credit during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee for each Letter of Credit equal to 0.125% per annum
on the face amount of such Letter of Credit during the period from and including
the Effective Date to but excluding the later of the date of termination of the
Aggregate Commitment and the date on which there ceases to be any LC Exposure
(but in no event less than $500 per annum), as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Aggregate Commitment terminates and any such fees accruing after the
date on which the Aggregate Commitment terminates shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(c)The Borrower agrees to pay to the Administrative Agent and J.P. Morgan
Securities LLC, for their respective accounts, the fees set forth in the Fee
Letter payable to the Administrative Agent and J.P. Morgan Securities LLC and
such other fees payable in the amounts and at the times separately agreed upon
between the Borrower, the Administrative Agent and J.P. Morgan Securities LLC.
(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the



--------------------------------------------------------------------------------




case of Unused Commitment Fees and participation fees, to the Lenders. Fees paid
shall not be refundable under any circumstances.
Section 3.13Interest.
(a)The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.
(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Aggregate Commitment and
on the Maturity Date; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period at a time when no Borrowing Base
Deficiency exists), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section 2.14Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
(b)the Administrative Agent is advised by the Majority Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
Section 2.15Increased Costs.
(a)If any Change in Law shall:
i.impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;



--------------------------------------------------------------------------------




ii.impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
iii.subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan or Fixed Rate Loan (or of maintaining its obligation to make
any such Loan) or to increase the cost to such Lender, the Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender, the Issuing Bank or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, the Issuing Bank or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.
(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
Section 2.16Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith), (d) the assignment of any
Eurodollar Loan



--------------------------------------------------------------------------------




other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.03 or Section 2.19, then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certifi-cate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
Section 2.17Taxes.
(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)Payment of Other Taxes by the Borrower. The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.17, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided, however, that the
Credit Parties shall not be required to make any payment pursuant to this
Section 2.17 if the Agent or Lender, as the case may be, makes demand for such
payment more than eighteen months after the earlier of (i) the date on which the
relevant Governmental Authority makes written demand upon such Person for
payment of such Indemnified Taxes, and (ii) the date on which such Person has
made payment of such Indemnified Taxes. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but



--------------------------------------------------------------------------------




only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)Status of Lenders.
i.Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
ii.Without limiting the generality of the foregoing,
1.any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;
2.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
applicable successor form) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or applicable successor form) establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;



--------------------------------------------------------------------------------




(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN (or applicable successor form); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or applicable successor form), a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-4 on behalf of each such direct and indirect partner;
3.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
4.if a payment made to a Recipient under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower



--------------------------------------------------------------------------------




and the Administrative Agent in writing of its legal inability to do so.
(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.
Section 2.18Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, without set‑off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at Mail Code IL1-0010, 10 South Dearborn, Floor 07, Chicago,
Illinois, 60603-2003, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 2.15,
Section 2.16, Section 2.17 and Section 11.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties; provided that in the event such funds
are received by and available



--------------------------------------------------------------------------------




to the Administrative Agent as a result of the exercise of any rights and
remedies with respect to any collateral under the Security Instruments, the
parties entitled to a ratable share of such funds pursuant to the foregoing
clause (ii) and the determination of each parties’ ratable share shall include,
on a pari passu basis, (x) the Lender Counterparties with respect to Lender
Hedging Obligations then due and owing to each Lender Counterparty by any Credit
Party (after giving effect to any netting agreements) and (y) any Lender or any
of its Affiliates with respect to Cash Management Obligations then due and owing
to such Lender or any of its Affiliates by any Credit Party. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Credit Parties to preserve the
allocation to the Obligations otherwise set forth above in this Section.
(c)If any Lender shall, by exercising any right of set‑off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or Section 2.06(e), Section 2.07(b), Section 2.18(d)
or Section 11.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent or the Issuing Bank to satisfy such
Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.



--------------------------------------------------------------------------------




Section 2.19Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 11.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
(c)If (i) in connection with any proposed increase in the Borrowing Base or
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions of this Agreement or any other Loan Document that requires
approval of all of the Lenders, each Lender or each Lender affected thereby
under Section 11.02, the consent of the Super-Majority Lenders shall have been
obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required has not been obtained, or
(ii) any Lender becomes a Defaulting Lender; then, in each case, the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, elect to replace such Non-Consenting Lender or Defaulting
Lender, as the case may be, as a Lender party to this Agreement in accordance
with and subject to the restrictions contained in, and consents required by
Section 11.04; provided that (x) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unrea-sonably be withheld
and (y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts). A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply or, in the case of a Defaulting Lender, such Lender is no longer
a Defaulting Lender.



--------------------------------------------------------------------------------




Section 2.20Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)the fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Super-Majority Lenders, the Required Lenders
or the Majority Lenders have taken or may take any action hereunder (including
any consent to any amendment, waiver or other modification pursuant to Section
11.02), provided that (i) any waiver, consent, amendment or modification
otherwise requiring the consent of such Lender or each affected Lender shall
require the consent of such Defaulting Lender, (ii) any waiver, consent,
amendment or modification requiring the consent of all Lenders shall require the
consent of such Defaulting Lender (except in respect of any increases in the
Maximum Facility Amount) and (iii) the Commitment of such Defaulting Lender may
not be increased or extended, nor amounts owed to such Lender reduced (except as
expressly provided herein), or the final maturity thereof extended, without the
consent of such Defaulting Lender.
(c)if any LC Exposure exists at the time such Lender becomes a Defaulting Lender
then:
i.all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments;
ii.if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one (1) Business Day
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
iii.if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;
iv.if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
v.if all or any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to clauses (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until and to the extent that such LC Exposure is cash collateralized and/or
reallocated; and
(d)so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend, or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and any participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).
If (i) a Bankruptcy Event with respect to any Lender Parent shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit,



--------------------------------------------------------------------------------




unless the Issuing Bank shall have entered into arrangements with the Borrower
or such Lender, satisfactory to the Issuing Bank to defease any risk to it in
respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
Article III





Borrowing Base
Section 3.01Reserve Report; Proposed Borrowing Base. During the period from the
Effective Date until the first Redetermination after the Effective Date, the
Borrowing Base shall be $415,000,000 (the “Initial Borrowing Base”). As soon as
available and in any event by April 1 and October 1 of each year, beginning
October 1, 2014, the Borrower shall deliver to the Administrative Agent and each
Lender a Reserve Report, prepared as of the immediately preceding December 31
and June 30, respectively, in form and substance reasonably satisfactory to the
Administrative Agent and prepared by an Approved Petroleum Engineer (or, in the
case of the Reserve Report due on October 1 of each year, by one or more
petroleum engineers employed by the Borrower), said Reserve Report to utilize
economic and pricing parameters established from time to time by the
Administrative Agent, together with such other information, reports and data
concerning the value of the Borrowing Base Properties as the Administrative
Agent shall deem reasonably necessary to determine the value of such Borrowing
Base Properties. Simultaneously with the delivery to the Administrative Agent
and the Lenders of each Reserve Report, the Borrower shall submit to the
Administrative Agent and each Lender the Borrower’s requested amount of the
Borrowing Base as of the next Redetermination Date. Promptly after the receipt
by the Administrative Agent of such Reserve Report and the Borrower’s requested
amount for the Borrowing Base, the Administrative Agent shall submit to the
Lenders a recommended amount of the Borrowing Base to become effective for the
period commencing on the next Redetermination Date.
Section 3.02Scheduled Redeterminations of the Borrowing Base; Procedures and
Standards. Based in part on the Reserve Reports made available to the
Administrative Agent and the Lenders pursuant to Section 3.01, the Lenders shall
redetermine the Borrowing Base on or prior to the next Redetermination Date (or
such date promptly thereafter as reasonably possible based on the engineering
and other information available to the Lenders). Any Borrowing Base which
becomes effective as a result of any Redetermination of the Borrowing Base shall
be subject to the following restrictions: (a) such Borrowing Base shall not
exceed the amount of the Borrowing Base requested by the Borrower, (b) such
Borrowing Base shall not exceed the Maximum Facility Amount, (c) to the extent
such Borrowing Base represents an increase in the Borrowing Base in effect prior
to such Redetermination, such Borrowing Base must be approved by all Lenders,
and (d) to the extent such Borrowing Base represents a decrease in the Borrowing
Base in effect prior to such Redetermination or a reaffirmation of such prior
Borrowing Base, such Borrowing Base must be approved by the Administrative Agent
and Required Lenders. If a redetermined Borrowing Base is not approved by the
Administrative Agent and Required Lenders within twenty (20) days after the
submission to the Lenders by the Administrative Agent of its recommended
Borrowing Base pursuant to Section 3.01, or by all Lenders within such twenty
(20) day period in the case of any increase in the Borrowing Base, the
Administrative Agent shall notify each Lender that the recommended Borrowing
Base has not been approved and request that each Lender submit to the
Administrative Agent within ten (10) days thereafter its proposed Borrowing
Base. Promptly following the 10th day after the Administrative Agent’s request
for each Lender’s proposed Borrowing Base, the Administrative Agent shall
determine the Borrowing Base for such



--------------------------------------------------------------------------------




Redetermination by calculating the highest Borrowing Base then acceptable to the
Administrative Agent and a number of Lenders sufficient to constitute Required
Lenders (or all Lenders in the case of an increase in the Borrowing Base). Each
Redetermination shall be made by the Lenders in their sole discretion, but based
on the Administrative Agent’s and such Lender’s usual and customary procedures
for evaluating Oil and Gas Interest as such exist at the time of such
Redetermination, and including adjustments to reflect the effect of any Swap
Agreements of the Borrower and the Restricted Subsidiaries as such exist at the
time of such Redetermination. The Borrower acknowledges and agrees that each
Redetermination shall be based upon the loan collateral value which each Agent
and each Lender in its sole discretion (using such methodology, assumptions and
discount rates as the Administrative Agent and such Lender customarily uses in
assigning collateral value to Oil and Gas Interests) assigns to the Borrowing
Base Properties consisting of proved reserves at the time in question and based
upon such other credit factors consistently applied (including, without
limitation, the assets, liabilities, cash flow, business, properties, prospects,
management and ownership of the Credit Parties) as the Administrative Agent and
such Lender customarily considers in evaluating similar oil and gas credits. It
is expressly understood that the Administrative Agent and Lenders have no
obligation to designate the Borrowing Base at any particular amounts, except in
the exercise of their discretion, whether in relation to the Aggregate
Commitment or otherwise. If the Borrower does not furnish all information,
reports and data required to be delivered by any date specified in this Article
III, unless such failure is not the fault of the Borrower, the Administrative
Agent and Lenders may nonetheless designate the Borrowing Base at any amounts
which the Administrative Agent and Lenders in their reasonable discretion
determine and may redesignate the Borrowing Base from time to time thereafter
until the Administrative Agent and Lenders receive all such information, reports
and data, whereupon the Administrative Agent and Lenders shall designate a new
Borrowing Base, in accordance with the other provisions of this Section.
Section 3.03Special Redeterminations. In addition to Scheduled Redeterminations,
the Borrower shall be permitted to request a Special Redetermination of the
Borrowing Base once between each Scheduled Redetermination and the Required
Lenders shall be permitted to request a Special Redetermination once between
each Scheduled Redetermination. Any request by the Borrower pursuant to this
Section 3.03 shall be submitted to the Administrative Agent and each Lender and
at the time of such request (or within twenty (20) days thereafter in the case
of the Reserve Report) the Borrower shall (1) deliver to the Administrative
Agent a Reserve Report prepared as of a date prior to the date of such request
that is reasonably acceptable to the Administrative Agent and such other
information which the Administrative Agent shall reasonably request, and (2)
notify the Administrative Agent of the Borrowing Base requested by the Borrower
in connection with such Special Redetermination. Any request by the Required
Lenders pursuant to this Section 3.03 shall be submitted to the Administrative
Agent and the Borrower. Any Special Redetermination shall be made by the
Administrative Agent and Lenders in accordance with the procedures and standards
set forth in Section 3.02; provided that no Reserve Report is required to be
delivered to the Administrative Agent in connection with any Special
Redetermination requested by the Required Lenders pursuant to this Section 3.03.
Section 3.04Notice of Redetermination. Promptly following any Redetermination of
the Borrowing Base, the Administrative Agent shall notify the Borrower of the
amount of the redetermined Borrowing Base, which Borrowing Base shall be
effective as of the date specified in such notice, and such Borrowing Base shall
remain in effect for all purposes of this Agreement until the next
Redetermination.
Section 3.05Additional Reductions in Borrowing Base. Unless otherwise waived in
writing by the Required Lenders, upon the issuance of any Senior Notes by any
Credit Party pursuant to Section 7.01(g) (other than any Permitted Refinancing
that extends, refinances, renews, replaces, defeases or refunds outstanding
Senior Notes), the Borrowing Base then in effect shall automatically be reduced
by the lesser of (a) $250 for each $1,000 in stated principal amount of such
Senior Notes on the date such Senior Notes are issued (without regard to any
initial issue discount) and (b) such other amount, if any, determined by the
Required Lenders in their sole discretion prior to the issuance of such Senior
Notes.



--------------------------------------------------------------------------------




Article IV



Representations and Warranties
The Borrower represents and warrants to the Lenders that:
Section 4.01Organization; Powers. Each Credit Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
juris-diction where such qualification is required.
Section 4.02Authorization; Enforceability. The Transactions are within each
Credit Party’s corporate, limited liability company or partnership powers and
have been duly authorized by all necessary corporate, limited liability company
or partnership and, if required, actions by equity holders. This Agreement has
been duly executed and delivered by each Credit Party and constitutes a legal,
valid and binding obligation of each Credit Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 4.03Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect or have been made or to be made in connection
with the filing of the Security Instruments to secure the Obligations, (b) will
not violate any Requirement of Law applicable to the Borrower or any Restricted
Subsidiary, (c) will not violate or result in a default under any indenture,
agreement or other instrument evidencing Material Indebtedness or a Material
Sales Contract binding upon the Borrower or any Restricted Subsidiary or any of
their respective assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any Restricted Subsidiary, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any Restricted Subsidiary not otherwise permitted under Section
7.02.
Section 4.04Financial Condition; No Material Adverse Change.
(a)The Borrower has heretofore furnished to the Lenders the audited consolidated
balance sheet and related statements of income, stockholders equity and cash
flows of the Borrower and its Consolidated Subsidiaries as of and for the fiscal
year ended December 31, 2013, reported on by KPMG LLP, independent public
accountants. Such financial state-ments, together with any notes and management
discussions related thereto appearing in the Borrower’s Form 10-K filed with the
SEC on March 11, 2014, present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP and, except as set forth on Schedule 4.04, show all material
indebtedness and other liabilities, direct or contingent of the Borrower and its
Consolidated Subsidiaries as of the date thereof, including liabilities for
Taxes, material commitments and Indebtedness.
(b)Since December 31, 2013, no event or circumstance which has had or could
reasonably be expected to have a Material Adverse Effect has occurred.
Section 4.05Properties.
(a)Except as otherwise provided in Section 4.15 with respect to Oil and Gas
Interests, the Borrower and each Restricted Subsidiary has good title to, or
valid leasehold interests in, all such real and personal property material to
its business, except for (i) minor defects in title that do not, in the
aggregate, interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes and (ii)
Liens permitted under Section 7.02.
(b)The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and such
Restricted Subsidiaries, as the case may be, does not infringe upon the rights
of



--------------------------------------------------------------------------------




any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 4.06Litigation and Environmental Matters.
(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Restricted Subsidiary,
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect after taking into
account insurance proceeds or other recoveries from third parties actually
received (other than the Disclosed Matters) or (ii) that involve this Agreement
or the Transactions.
(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect after taking into account insurance proceeds
or other recoveries from third parties actually received, neither the Borrower
nor any Restricted Subsidiary, to the Borrower’s knowledge, (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any claim with respect to any Environmental Liability.
(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
Section 4.07Compliance with Laws and Agreements. The Borrower and each
Restricted Subsidiary is in compliance with all Requirements of Law applicable
to it or its property, its Organizational Documents and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
Section 4.08Investment Company Status. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
Section 4.09Taxes. The Borrower and each Restricted Subsidiary has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
Section 4.10ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of FASB Statement 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of FASB Statement 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of all such underfunded
Plans.
Section 4.11Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Restricted Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Restricted Subsidiary to the Administrative Agent or any Lender in



--------------------------------------------------------------------------------




connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading as of the date made or deemed made;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time and, if such projected
financial information was delivered prior to the Effective Date, as of the
Effective Date.
Section 4.12Labor Matters. There are no strikes, lockouts or slowdowns against
the Borrower or any of its Restricted Subsidiaries pending or, to the knowledge
of the Borrower, threatened that could reasonably be expected to have a Material
Adverse Effect. The hours worked by and payments made to employees of the
Borrower and, to the knowledge of the Borrower, to employees of its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other Law dealing with such matters to the extent that such violation could
reasonably be expected to have a Material Adverse Effect.
Section 4.13    Capitalization. Schedule 4.13 lists as of the Effective Date,
(a) for the Borrower and each Restricted Subsidiary, its full legal name and its
jurisdiction of organization and (b) for each Restricted Subsidiary, the number
of shares of capital stock or other Equity Interests outstanding and the
owner(s) of such shares or Equity Interests.
Section 4.14    Margin Stock. Neither the Borrower nor any Restricted Subsidiary
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Federal Reserve Board), and no
part of the proceeds of any Loan will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock.
Section 4.15    Oil and Gas Interests. Each Credit Party has good and defensible
title to all proved reserves included in the Oil and Gas Interests (for purposes
of this Section 4.15, “proved Oil and Gas Interests”) described in the most
recent Reserve Report provided to the Administrative Agent (other than such
proved reserves that have been subsequently disposed of in compliance with this
Agreement), free and clear of all Liens except Liens permitted pursuant to
Section 7.02. All such proved Oil and Gas Interests are valid, subsisting, and
in full force and effect in all material respects, and all rentals, royalties,
and other amounts due and payable in respect thereof have been duly paid except
for such rentals, royalties and other amounts that are amounts being contested
in good faith by appropriate proceedings and for which the Borrower or the
applicable Restricted Subsidiary has set aside on its books adequate reserves,
or except to the extent such rentals, royalties and other amounts due, if left
unpaid, would not result in the loss or forfeiture of Oil and Gas Properties
having an aggregate fair market value in excess of $10,000,000. Without regard
to any consent or non-consent provisions of any joint operating agreement
covering any Credit Party’s proved Oil and Gas Interests, such Credit Party’s
share of (a) the costs for each proved Oil and Gas Interest described in the
Reserve Report (other than for such proved Oil and Gas Interests that have been
subsequently disposed of in compliance with this Agreement) is not materially
greater than the decimal fraction set forth in the Reserve Report, before and
after payout, as the case may be, and described therein by the respective
designations “working interests,” “WI,” “gross working interest,” “GWI,” or
similar terms (except in such cases where there is a corresponding increase in
the net revenue interest), and (b) production from, allocated to, or attributed
to each such proved Oil and Gas Interest is not materially less than the decimal
fraction set forth in the Reserve Report, before and after payout, as the case
may be, and described therein by the designations “net revenue interest,” “NRI,”
or similar terms. The wells drilled in respect of proved producing Oil and Gas
Interests described in the Reserve Report (other than wells drilled in respect
of such proved producing Oil and Gas Interests that have been subsequently
disposed of in compliance with this Agreement) (1) are capable of, and are
presently, either producing Hydrocarbons in commercially profitable quantities
or in the process of being worked over or enhanced, and the Credit Party that
owns such proved producing Oil and Gas Interests is currently receiving payments
for its share of production, with no funds in respect of any thereof being
presently held in suspense, other than any such funds being held in suspense
pending



--------------------------------------------------------------------------------




delivery of appropriate division orders, and (2) have been drilled, bottomed,
completed, and operated in compliance with all applicable laws, in the case of
clauses (1) and (2), except where any failure to satisfy clause (1) or to comply
with clause (2) would not have a Material Adverse Effect, and no such well which
is currently producing Hydrocarbons is subject to any material penalty in
production by reason of such well having produced in excess of its allowable
production.
Section 4.16    Insurance. The certificate signed by a Responsible Officer that
attests to the existence of, and summarizes, the property and casualty insurance
program maintained by the Credit Parties that has been furnished by the Borrower
to the Administrative Agent and the Lenders as of the Effective Date, is
complete and accurate in all material respects as of the Effective Date and
demonstrates the Borrower’s and the Restricted Subsidiaries’ compliance with
Section 6.05.
Section 4.17    Solvency.
a.Immediately after the consummation of the Transactions and immediately
following the making of the initial Borrowing, if any, made on the Effective
Date and after giving effect to the application of the proceeds thereof, (1) the
fair value of the assets of the Credit Parties on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, subordinated, contingent
or otherwise, of the Credit Parties on a consolidated basis; (2) the present
fair saleable value of the real and personal property of the Credit Parties on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Credit Parties on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (3) the Credit Parties
on a consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (4) the Credit Parties on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted after the date hereof.
b.The Credit Parties do not intend to, and do not believe that they will, incur
debts beyond their ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it and the timing of the
amounts of cash to be payable on or in respect of its Indebtedness.
Section 4.18    Material Sales Contracts. No Credit Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Material Sales Contract to which it is a party,
except where such default could not reasonably be expected to result in a
Material Adverse Effect.
Section 4.19    Common Enterprise. The successful operation and condition of
each of the Credit Parties is dependent on the continued successful performance
of the functions of the group of the Credit Parties as a whole and the
successful operation of each of the Credit Parties is dependent on the
successful performance and operation of each other Credit Party. Each Credit
Party expects to derive benefit (and its board of directors or other governing
body has determined that it may reasonably be expected to derive benefit),
directly and indirectly, from (i) successful operations of each of the other
Credit Parties and (ii) the credit extended by the Lenders to the Borrower
hereunder, both in their separate capacities and as members of the group of
companies. Each Credit Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Credit Party is within its purpose, will be of direct and indirect benefit
to such Credit Party, and is in its best interest.
Section 4.20    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents insofar as the same are
acting on behalf of the Borrower or its Subsidiaries, (x) are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and (y)
have not and will not do business, enter into transactions or store with,
purchase or receive money from, transport from, to or with, sell goods or give
money to, a Sanctioned Person. None of (a) the Borrower, any



--------------------------------------------------------------------------------




Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by the Credit
Agreement will violate Anti-Corruption Laws or applicable Sanctions.
Article V



Conditions
Section 5.01    Effective Date. The obligations (i) of the Lenders to continue
the Original Loans and the obligation of the Lenders to make Loans and (ii) of
the Issuing Bank to permit the Existing Letters of Credit to remain outstanding
and to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 11.02):
(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
(b)The Administrative Agent shall have received (i) a certificate of each Credit
Party, dated the Effective Date and executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its board of directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the officers of such Credit Party authorized to sign the Loan
Documents to which it is a party, and (C) contain appropriate attachments,
including the certificate of formation or articles of incorporation or
organization of each Credit Party certified by the relevant authority of the
jurisdiction of organization of such Credit Party and a true and correct copy of
its by‑laws or operating, management or partnership agreement, and (ii) a good
standing certificate for each Credit Party from its jurisdiction of
organization.
(c)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Vinson & Elkins LLP, counsel for the Credit Parties, covering such
matters relating to the Credit Parties, this Agreement or the Transactions as
the Administrative Agent shall reasonably request. The Credit Parties hereby
request such counsel to deliver such opinion.
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
that the Credit Parties have (i) complied with the conditions set forth in
paragraphs (k) and (l) of this Section 5.01 and paragraphs (a), (b) and (c) of
Section 5.02, (ii) complied with the covenants set forth in Section 6.05 (and
demonstrating such compliance by the attachment of an insurance summary and
insurance certificates evidencing the coverage described in such summary) and
(iii) complied with the requirements of Section 6.09 and Section 6.10.
(e)The Administrative Agent, the Lenders and J.P. Morgan Securities LLC shall
have received all fees and other amounts due and payable on or prior to the
Effective Date under this Agreement and the Fee Letter, and, to the extent
invoiced, reimbursement or payment of all out‑of‑pocket expenses required to be
reimbursed or paid by the Borrower hereunder, including all reasonable fees,
expenses and disbursements of counsel for the Administrative Agent to the extent
invoiced on or prior to the Effective Date, together with such additional
amounts as shall constitute such counsel’s reasonable estimate of expenses and
disbursements to be incurred by such counsel in connection with the recording
and filing of Mortgages (and/or Mortgage amendments) and financing statements;
provided, that, such estimate shall not thereafter preclude further settling of
accounts between the Borrower and the Administrative Agent.
(f)The Administrative Agent shall have received the Security Agreement, duly
executed and delivered by the appropriate Credit Parties, together with such
other assignments, conveyances, amendments, agreements and other writings,
including, without limitation, UCC-1 financing statements creating Liens prior
and superior in right to any other Person, subject to the Liens permitted under
Section 7.02, in all of



--------------------------------------------------------------------------------




the Collateral in which a security interest is required to be granted pursuant
to the Security Instruments, including all of the Equity Interests of each
Restricted Subsidiary now or hereafter owned by Borrower or any Restricted
Subsidiary.
(g)The Administrative Agent shall have received promissory notes duly executed
by the Borrower for each Lender that has requested the delivery of a promissory
note pursuant to and in accordance with Section 2.09(e).
(h)In the event any Loans are made on the Effective Date, the Administrative
Agent shall have received a Borrowing Request acceptable to the Administrative
Agent and in accordance with Section 2.05 setting forth the Loans requested by
the Borrower on the Effective Date, the Type and amount of each Loan and the
accounts to which such Loans are to be funded.
(i)If the initial Borrowing includes the issuance of one or more Letters of
Credit, the Administrative Agent shall have received a written request in
accordance with Section 2.06 of this Agreement.
(j)The Administrative Agent shall have received such financing statements
(including, without limitation, the financing statements referenced in
subclause (f) above) as Administrative Agent shall specify to fully evidence and
perfect all Liens contemplated by the Loan Documents, all of which shall be
filed of record in such jurisdictions as the Administrative Agent shall require
in its sole discretion.
(k)Each Credit Party shall have obtained all approvals required from any
Governmental Authority and all consents of other Persons, in each case that are
necessary or advisable in connection with the Transactions and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Loan Documents or the financing thereof
and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.
(l)There shall not exist any action, suit, investigation, litigation or
proceeding or other legal or regulatory developments, pending or threatened in
any court or before any arbitrator or Governmental Authority that, in the
reasonable opinion of Administrative Agent, singly or in the aggregate,
materially impairs the Transactions, the financing thereof or any of the other
transactions contemplated by the Loan Documents or that could reasonably be
expected to result in a Material Adverse Effect.
(m)All partnership, corporate and other proceedings taken or to be taken in
connection with the Transactions and all documents incidental thereto shall be
reasonably satisfactory in form and substance to Administrative Agent and its
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.
(n)The Administrative Agent and the Lenders shall have received the Projections
and all of the financial statements described in Section 4.04(a).
(o)The Administrative Agent shall have received a solvency certificate dated the
Effective Date and signed by a Financial Officer of the Borrower.
(p)The Administrative Agent shall have received such other instruments and
documents incidental and appropriate to the transactions provided for herein as
the Administrative Agent or its special counsel may reasonably request prior to
the Effective Date, and all such documents shall be in form and substance
satisfactory to the Administrative Agent.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations (i) of the Lenders to continue the Original Loans
and the obligation of the Lenders to make Loans and (ii) of the Issuing Bank to
permit the Existing Letters of Credit to remain outstanding and to issue Letters
of Credit hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section



--------------------------------------------------------------------------------




11.02) at or prior to 3:00 p.m. on May 30, 2014 (and, in the event such
conditions are not so satisfied or waived, the Aggregate Commitment shall
terminate at such time).
Section 5.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)The representations and warranties of each Credit Party set forth in this
Agreement and the other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Borrowing Base Deficiency exists or would be caused thereby.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.
Article VI





Affirmative Covenants
Until the Aggregate Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
Section 6.01Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:
(a)within 90 days after the end of each fiscal year of the Borrower, the audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Consolidated Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KPMG LLP or other
independent public accountants reasonably acceptable to the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(b)within 45 days after the end of each fiscal quarter of the Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Consolidated Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate in a form reasonably acceptable to Administrative Agent
signed by a Financial Officer of the



--------------------------------------------------------------------------------




Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 7.13;
(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Restricted Subsidiary with the Securities and Exchange Commission, or any
Govern-mental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its share-holders generally, as the case may be;
(e)together with the Reserve Reports required under Section 3.01, a report, in
reasonable detail, setting forth (i) the Swap Agreements then in effect, the
notional volumes of and prices for, on a monthly basis and in the aggregate, the
Crude Oil and Natural Gas for each such Swap Agreement and the term of each such
Swap Agreement and (ii) the notional volumes of Crude Oil and Natural Gas for
each such Swap Agreement; and
(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to this Section 6.01 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (1) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at
www.claytonwilliams.com or (2) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) upon request, the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and, upon
request, each Lender (by telecopier or electronic mail) of the posting of any
such documents and, upon request, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
Section 6.01(c) to the Administrative Agent. Except for such compliance
certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Section 6.02Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)as soon as possible, but in any event within 5 days of obtaining knowledge
thereof, the occurrence of any Default;
(b)as soon as possible, but in any event within 30 days after the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting any Credit Party or any Affiliate
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;
(c)as soon as possible, but in any event within 30 days after the occurrence of
any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and the Restricted Subsidiaries in an aggregate amount exceeding $1,000,000;
(d)as soon as possible, but in any event within 30 days after any notice or
claim to the effect that any Credit Party is or may be liable to any Person as a
result of the release by any Credit Party, or any



--------------------------------------------------------------------------------




other Person of any Hazardous Material into the environment, which could
reasonably be expected to have a Material Adverse Effect;
(e)as soon as possible, but in any event within 30 days after any notice
alleging any violation of any Environmental Law by any Credit Party, which could
reasonably be expected to have a Material Adverse Effect;
(f)as soon as possible, but in any event within 30 days after the occurrence of
any breach or default under, or repudiation or termination of, any Material
Sales Contract, which could reasonably be expected to have a Material Adverse
Effect; and
(g)as soon as possible, but in any event within five days of becoming aware of
any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 6.03Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.03 or any
Disposition permitted under Section 7.04 nor shall the Borrower or any
Restricted Subsidiary be required to preserve any right or franchise unrelated
to the Borrowing Base Properties if the Borrower or such Restricted Subsidiary
determines that the preservation thereof is no longer desirable in the conduct
of its business and that the loss thereof is not adverse in any material respect
to the Administrative Agent or any Lender.
Section 6.04Payment of Obligations. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations, including Tax liabilities, that,
if not paid, could result in a Material Adverse Effect before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropri-ate proceedings, (b) the Borrower
or such Restricted Subsidiary, as applicable, has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or any Collateral becoming subject to
forfeiture or loss as a result of such contest.
Section 6.05Maintenance of Properties; Insurance. The Borrower will, and will
cause each Restricted Subsidiary and use commercially reasonable efforts to
cause each operator of Borrowing Base Properties to:
(a)keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b)maintain, with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations. Upon request of the Administrative Agent, the Borrower will
furnish or cause to be furnished to the Administrative Agent from time to time a
summary of the respective insurance coverage of the Borrower and its Restricted
Subsidiaries in form and substance reasonably satisfactory to the Administrative
Agent, and, if requested, will furnish the Administrative Agent copies of the
applicable policies. Upon demand by Administrative Agent, the Borrower will
cause any insurance policies covering any such property to be endorsed (a) to
provide that such policies may not be cancelled, reduced or affected in any
manner for any reason without fifteen (15) days prior notice to Administrative
Agent, (b) to include the Administrative Agent as loss payee with respect to all
property/casualty policies and additional insured with respect to all liability
policies and (c) to provide for such other matters as the Lenders may reasonably
require.
Section 6.06Books and Records; Inspection Rights. The Borrower will, and will
cause each Restricted Subsidiary to, keep proper books of record and account in
which full, true and correct entries are



--------------------------------------------------------------------------------




made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each Restricted Subsidiary to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.
Section 6.07    Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all Requirements of Law applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 6.08    Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to (a) pay the fees, expenses and transaction costs of the
Transactions, (b) prepay, redeem or defease the Existing Senior Notes to the
extent permitted under Section 7.15 and (c) finance the working capital needs of
the Borrower, including capital expenditures, and for general corporate purposes
of the Borrower and the Guarantors, in the ordinary course of business,
including the exploration, acquisition and development of Oil and Gas Interests.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, to purchase or carry any margin stock (as defined in Regulation U
issued by the Board). Letters of Credit will be issued only to support general
corporate purposes of the Borrower and the Restricted Subsidiaries. The Borrower
will not request any Borrowing or Letter of Credit, and the Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto. The Borrower will not fund all or part of any repayment of
the Obligations out of proceeds derived from transactions which would be
prohibited by Sanctions or would otherwise cause any Person to be in breach of
Sanctions.
Section 6.09    Mortgages and Other Security. The Borrower will, and will cause
each Material Restricted Subsidiary to, execute and deliver to the
Administrative Agent, for the benefit of the Secured Parties, (a) by no later
than each Redetermination Date (or a later date acceptable to the Administrative
Agent in its sole discretion) and, at the request of the Administrative Agent,
at any time between Borrowing Base Redeterminations, Mortgages in form and
substance reasonably acceptable to the Administrative Agent together with such
other assignments, conveyances, amendments, agreements and other writings,
including, without limitation, UCC-1 financing statements (each duly authorized
and executed, as applicable) as the Administrative Agent shall reasonably deem
necessary or appropriate to grant, evidence and perfect and maintain Liens in
Oil and Gas Interests having an Engineered Value equal to or greater than eighty
percent (80%) of the Engineered Value of the Oil and Gas Interests included in
the Borrowing Base Properties as reflected on the Reserve Report most recently
delivered to the Administrative Agent pursuant to Section 3.01 or Section 3.03,
(b) promptly after entering into any such agreement (to the extent not already
subject to a Lien pursuant to the Security Instruments), collateral assignments
of all right, title and interest of any Credit Party in and to any gathering,
handling, storing, processing, transportation, supply, pipeline or marketing
agreement with any Affiliate that is not a Credit Party, and (c) Security
Instruments in form and substance reasonably acceptable to the Administrative
Agent together with such other assignments, conveyances, amendments, agreements
and other writings, including, without limitation, UCC-1 financing statements
(each duly authorized and executed, as applicable), as the Administrative Agent
shall reasonably deem necessary or appropriate to grant, evidence and perfect
Liens in substantially all personal property of the Borrower or such Restricted
Subsidiary, as the case may be, in each case, subject only to Permitted
Encumbrances and other Liens permitted under Section 7.02. Notwithstanding
anything to the contrary in this Section 6.09, the Borrower will, and will cause
each Material Restricted Subsidiary to, (x) by no later than 5 Business Days
after the Effective Date (or a later date acceptable to the Administrative Agent
in its sole discretion), execute and deliver to the Administrative Agent
supplements to the existing Mortgages in



--------------------------------------------------------------------------------




form and substance reasonably satisfactory to the Administrative Agent necessary
or appropriate to grant, evidence and perfect and maintain Liens in Oil and Gas
Interests having an Engineered Value equal to or greater than eighty percent
(80%) of the Engineered Value of the Oil and Gas Interests included in the
Borrowing Base Properties and (y) by no later than 15 days after the Effective
Date (or a later date acceptable to the Administrative Agent in its sole
discretion), execute and deliver to the Administrative Agent reaffirmations of
each of the existing Mortgages in form and substance reasonably satisfactory to
the Administrative Agent and deliver a favorable written opinion (addressed to
the Administrative Agent and the Lenders) of Vinson & Elkins LLP, counsel for
the Credit Parties, covering such matters relating to such supplements and
reaffirmations of the existing Mortgages as the Administrative Agent shall
reasonably request.
Section 6.10    Title Data. The Borrower will, and will cause each Restricted
Subsidiary to, by no later than 30 days after the Effective Date (or a later
date acceptable to the Administrative Agent in its sole discretion) and from
time to time thereafter at the request of the Administrative Agent, deliver to
the Administrative Agent title information in form and substance reasonably
acceptable to the Administrative Agent with respect to that portion of the Oil
and Gas Interests evaluated by such Reserve Report as the Administrative Agent
shall deem reasonably necessary or appropriate to verify (i) the title of the
Credit Parties to not less than seventy percent (70%) of the Engineered Value of
the Borrowing Base Properties that are required to be subject to a Mortgage
pursuant to Section 6.09, and (ii) the validity, perfection and priority of the
Liens created by such Mortgages and such other matters regarding such Mortgages
as Administrative Agent shall reasonably request.
Section 6.11    Swap Agreements. Upon the request of the Administrative Agent,
the Borrower shall, within thirty (30) days of such request, provide to the
Administrative Agent copies of all agreements, documents and instruments
evidencing the Swap Agreements not previously delivered to the Administrative
Agent, certified as true and correct by a Responsible Officer of the Borrower,
and such other information regarding such Swap Agreements as the Administrative
Agent may reasonably request.
Section 6.12    Operation of Oil and Gas Interests.
(a)The Borrower will, and will cause each Restricted Subsidiary to, maintain,
develop and operate its Oil and Gas Interests in a good and workmanlike manner,
and observe and comply with all of the terms and provisions, express or implied,
of all oil and gas leases relating to such Oil and Gas Interests so long as such
Oil and Gas Interests are capable of producing Hydrocarbons and accompanying
elements in paying quantities, except where such failure to comply could not
reasonably be expected to have a Material Adverse Effect.
(b)Borrower will, and will cause each Restricted Subsidiary to, comply in all
respects with all contracts and agreements applicable to or relating to its Oil
and Gas Interests or the production and sale of Hydrocarbons and accompanying
elements therefrom, except to the extent a failure to so comply could not
reasonably be expected to have a Material Adverse Effect.
Section 6.13    Material Restricted Subsidiaries. In the event any Person is or
becomes a Material Restricted Subsidiary, Borrower will (a) promptly take all
action necessary to comply with Section 6.14, (b) promptly take all such action
and execute and deliver, or cause to be executed and delivered, to the
Administrative Agent all such opinions, documents, instruments, agreements, and
certificates similar to those described in Sections 5.01(b) and 5.01(c) that the
Administrative Agent may reasonably request, and (c) promptly cause such
Material Restricted Subsidiary to (i) become a party to this Agreement and
Guarantee the Obligations by executing and delivering to the Administrative
Agent a Counterpart Agreement in the form of Exhibit B, (ii) to the extent
required to comply with Section 6.09, execute and deliver Mortgages and other
Security Instruments creating Liens prior and superior in right to any other
Person, subject to Permitted Encumbrances, in such Material Restricted
Subsidiary’s Oil and Gas Interests and substantially all of such Material
Restricted Subsidiary’s personal property, and (iii) to the extent required to
comply with Section 6.10, all title opinions and other information. Upon
delivery of any such Counterpart Agreement to the Administrative Agent, notice
of which is hereby waived by each Credit Party, such Material Restricted



--------------------------------------------------------------------------------




Subsidiary shall be a Guarantor and shall be as fully a party hereto as if such
Material Restricted Subsidiary were an original signatory hereto. Each Credit
Party expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Credit Party
hereunder. This Agreement shall be fully effective as to any Credit Party that
is or becomes a party hereto regardless of whether any other Person becomes or
fails to become or ceases to be a Credit Party hereunder. With respect to each
such Material Restricted Subsidiary, the Borrower shall promptly send to the
Administrative Agent written notice setting forth with respect to such Person
the date on which such Person became a Material Restricted Subsidiary of the
Borrower, and supplement the data required to be set forth in the Schedules to
this Agreement as a result of the acquisition or creation of such Material
Restricted Subsidiary; provided that such supplemental data must be reasonably
acceptable to the Administrative Agent.
Section 6.14    Pledged Equity Interests. On the date hereof and at the time
hereafter that any Material Restricted Subsidiary of the Borrower is created or
acquired or any Unrestricted Subsidiary or Non-Material Restricted Subsidiary
becomes a Material Restricted Subsidiary, the Borrower and the Material
Restricted Subsidiaries (as applicable) shall execute and deliver to the
Administrative Agent for the benefit of the Secured Parties, the Security
Agreement (or an amendment or amendment and restatement of the Security
Agreement), in form and substance reasonably acceptable to the Administrative
Agent, from the Borrower and/or the Material Restricted Subsidiaries (as
applicable) covering all Equity Interests owned by the Borrower or such Material
Restricted Subsidiaries in such Material Restricted Subsidiaries, together with
all certificates (or other evidence acceptable to the Administrative Agent)
evidencing the issued and outstanding Equity Interests of each such Material
Restricted Subsidiary of every class owned by such Credit Party (as applicable)
which, if certificated, shall be duly endorsed or accompanied by stock powers
executed in blank (as applicable), as the Administrative Agent shall deem
necessary or appropriate to grant, evidence and perfect a first priority
security interest in the issued and outstanding Equity Interests owned by
Borrower or any Material Restricted Subsidiary in each Material Restricted
Subsidiary.
Section 6.15Designation and Conversion of Restricted and Unrestricted
Subsidiaries.
(a)Unless designated as an Unrestricted Subsidiary on Schedule 4.13 as of the
Effective Date or thereafter, assuming compliance with Section 6.15(b), any
Person that becomes a Subsidiary of the Borrower or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary.
(b)The Borrower may designate by prior written notice thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) immediately
prior, and after giving effect, to such designation, (A) the representations and
warranties of the Borrower and its Restricted Subsidiaries contained in each of
the Loan Documents are true and correct in all material respects on and as of
such date as if made on and as of the date of such redesignation (or, if stated
to have been made expressly as of an earlier date, were true and correct in all
material respects as of such date), and (B) no Default exists or would result
therefrom (and the Borrower shall be in compliance, on a pro forma basis, with
the covenants set forth in Section 7.13); (ii) such Subsidiary (A) is not the
owner or the operator, by contract or otherwise, of any Oil and Gas Interests
included in the Borrowing Base Properties and (B) is not a guarantor or the
primary obligor with respect to any indebtedness, liabilities or other
obligations under any Senior Notes; and (iii) the Investment deemed to be made
in such Subsidiary pursuant to the next sentence would be permitted to be made
at the time of such designation under Section 7.06. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment in an Unrestricted Subsidiary in an amount equal to the aggregate
amount of the Borrower’s or any Restricted Subsidiary’s Investments previously
made in or to such Subsidiary. Except as provided in this Section 6.15(b), no
Restricted Subsidiary may be redesignated as an Unrestricted Subsidiary.
(c)The Borrower may designate by prior written notice thereof to the
Administrative Agent any Unrestricted Subsidiary to be a Restricted Subsidiary
if (i) immediately prior, and after giving effect to such designation, the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,



--------------------------------------------------------------------------------




were true and correct in all material respects as of such date), (ii) no Default
exists or would result therefrom (and the Borrower shall be in compliance, on a
pro forma basis, with the covenants set forth in Section 7.13) and (iii) the
Borrower is in compliance with the requirements of Section 6.09. Any such
designation shall (x) be treated as a cash dividend in an amount equal to the
lesser of the fair market value of the Borrower’s direct and indirect ownership
interest in such Subsidiary or the amount of the Borrower’s cash investment
previously made for purposes of the limitation on Investments under Section
7.06(b) or under any other subsection of Section 7.06, as the case may be, and
(y) constitute the incurrence at the time of such designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time.


Article VII



Negative Covenants
Until the Aggregate Commitment has expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
Section 7.01Indebtedness. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)the Obligations and Guarantees of the Obligations;
(b)Indebtedness existing on the date hereof and set forth in Schedule 7.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except by an amount equal to
the reasonable premium paid and fees and expenses reasonably incurred
therewith);
(c)intercompany Indebtedness between the Borrower and any Restricted Subsidiary
or between Restricted Subsidiaries to the extent permitted by Section 7.06(b);
provided that any such Indebtedness owed by either the Borrower or a Guarantor
shall be subordinated to the Indebtedness on terms set forth in the Article VIII
or on such terms as are reasonably acceptable to the Administrative Agent;
(d)(i) Indebtedness of the Borrower and the Restricted Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (including office equipment, data processing equipment and motor
vehicles), including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any assets or secured by a Lien on any assets
prior to the acquisition thereof or (ii) any Indebtedness of any Restricted
Subsidiary issued and outstanding on or prior to the date on which such
Restricted Subsidiary was acquired by the Borrower or any Restricted Subsidiary,
and not incurred in contemplation thereof, in a transaction permitted hereunder,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (A) with
respect to the Indebtedness incurred pursuant to clause (i) of this Section
7.01(d), such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this Section 7.01(d) at
any time outstanding shall not exceed the greater of (1) $20,000,000 and (2) 5%
of the Borrowing Base then in effect;
(e)Indebtedness incurred or deposits made by the Borrower or any Restricted
Subsidiary (i) under worker’s compensation laws, unemployment insurance laws or
similar legislation, (ii) in connection with bids, tenders, contracts (other
than for the payment of Indebtedness) or leases to which the Borrower or any
Restricted Subsidiary is a party, (iii) to secure public or statutory
obligations of the Borrower or any Restricted Subsidiary, and (iv) of cash or
U.S. Government Securities made to secure the performance of statutory
obligations, surety, stay, customs and appeal bonds to which the Borrower or any
Restricted Subsidiary is party in connection with the operation of the Oil and
Gas Interests, in each case in the ordinary course of business;



--------------------------------------------------------------------------------




(f)Indebtedness of the Borrower or any Restricted Subsidiary under (i) Swap
Agreements to the extent permitted under Section 7.07, (ii) Advance Payment
Contracts permitted under Section 7.14 and (iii) Sale and Leaseback Transactions
to the extent permitted under Section 7.14;
(g)subject to any adjustment of the Borrowing Base required under Section 3.05
and any mandatory prepayment required under Section 2.11(d), unsecured
Indebtedness under the Senior Notes (and any Permitted Refinancing thereof),
including any Indebtedness constituting Guarantees thereof by the Borrower or
any Restricted Subsidiary; provided that at the time of and immediately after
giving effect to each issuance of Senior Notes (and any Permitted Refinancing
thereof), (i) no Default shall have occurred and be continuing and (ii) the
Borrower shall be in pro forma compliance with Section 7.13;
(h)Guarantees in respect of Indebtedness otherwise permitted pursuant to this
Section 7.01;
(i)Indebtedness consisting of (i) non-recourse Vendor Financings in an aggregate
amount not to exceed $10,000,000 at any time outstanding and (ii) recourse
Vendor Financings in an aggregate amount not to exceed $10,000,000 at any time
outstanding, in each case, calculated based upon the invoice amount for such
services, equipment or materials;
(j)Indebtedness in connection with the endorsement of negotiable instruments,
Cash Management Obligations and other similar obligations in respect of netting
services, overdraft protection and similar arrangements, in each case in the
ordinary course of business;
(k)Indebtedness in respect of insurance premium financing for insurance being
acquired or maintained by the Borrower or any Restricted Subsidiary under
customary terms and conditions; and
(l)other unsecured Indebtedness of the Borrower or any Restricted Subsidiary;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (l) shall not exceed $15,000,000 at any time outstanding.
Section 7.02Liens. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:
(a)any Lien created pursuant to this Agreement or the Security Instruments;
(b)Permitted Encumbrances;
(c)any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 7.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any other Restricted Subsidiary (other than proceeds and accessions
and additions to such property) and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(d)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary; provided that (i)
such Lien secures Indebtedness permitted by clause (d) of Section 7.01, (ii)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(iii) such Lien shall not apply to any other property or assets of the Borrower
or any other Restricted Subsidiary and (iv) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(e)Liens on fixed or capital assets (including office equipment, data processing
equipment and motor vehicles) acquired, constructed or improved by the Borrower
or any Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (d) of Section 7.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests



--------------------------------------------------------------------------------




shall not apply to any other property or assets of the Borrower or any other
Restricted Subsidiaries (other than proceeds and accessions and additions to
such property);
(f)Liens to secure Vendor Financings; provided that the only property or assets
of the Borrower or any Restricted Subsidiary encumbered by such Liens is the
equipment acquired or the materials purchased from the Person providing such
Vendor Financings, and the proceeds thereof and accessions and additions to such
property or assets;
(g)Liens securing insurance premium financing under customary terms and
conditions, provided that no such Lien may extend to or cover any property other
than the insurance being acquired with such financing, the proceeds thereof and
any unearned or refunded insurance premiums related thereto; and
(h)Liens on property not constituting the Collateral and not otherwise permitted
by this Section so long as neither (i) the aggregate outstanding principal
amount of the obligations secured thereby nor (ii) the aggregate fair market
value (determined as of the date such Lien is incurred) of the assets subject
thereto exceeds (as to the Borrower and all Restricted Subsidiaries) $5,000,000
at any one time.
Section 7.03Fundamental Changes. The Borrower will not, nor will it permit any
of its Restricted Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
Dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing:
(a)any Restricted Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving entity;
(b)any Restricted Subsidiary may merge into any other Restricted Subsidiary in a
transaction in which the surviving entity is a Restricted Subsidiary;
(c)any Restricted Subsidiary may Dispose of its assets to the Borrower or to
another Restricted Subsidiary;
(d)Dispositions permitted by Section 7.04 may be made; and
(e)any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders.
Section 7.04Dispositions. The Borrower will not, and will not permit any
Restricted Subsidiary to, Dispose of any property except:
(a)the sale of Hydrocarbons in the ordinary course of business;
(b)farmouts of undeveloped acreage and assignments in connection with such
farmouts;
(c)the Disposition of equipment and other property in the ordinary course of
business, that is obsolete or no longer necessary in the business of the
Borrower or any of its Restricted Subsidiaries or that is being replaced by
equipment of comparable value and utility;
(d)the Disposition of Equity Interests in Unrestricted Subsidiaries;
(e)Liens permitted by Section 7.02, Investments permitted by Section 7.06 and
Restricted Payments permitted by Section 7.08;
(f)Dispositions of Permitted Investments in the ordinary course of business;
(g)any Credit Party may dispose of its property to another Credit Party;
(h)sales or discounts of overdue accounts receivable in the ordinary course of
business, in connection with the compromise or collection thereof, and not in
connection with any financing transaction;
(i)the Borrower or any Restricted Subsidiary may directly Dispose of Borrowing
Base Properties or indirectly Dispose of Borrowing Base Properties pursuant to a
Disposition of all, but not less than all, of the Equity Interests of any
Restricted Subsidiary or enter into Hedge Modifications; provided that the sum
of (A) the Engineered Value (as assigned by the Administrative Agent) of all
Borrowing Base Properties directly and indirectly Disposed of plus (B) the
economic effect (as determined by the Administrative Agent) of all Hedge
Modifications entered into between Scheduled Redeterminations does not exceed,
in the aggregate for the Borrower and the Restricted Subsidiaries taken as a
whole, ten percent (10%) of the



--------------------------------------------------------------------------------




Borrowing Base most recently determined; provided, further, that Borrower shall
promptly and in any event within three (3) Business Days thereafter, provide
written notice to the Administrative Agent of any such Hedge Modification,
setting forth in reasonable detail the terms of such Hedge Modification;
(j)so long as no Default exists or would exist after giving effect to such
Disposition or Hedge Modification, as the case may be, the Borrower and the
Restricted Subsidiaries may directly Dispose of Borrowing Base Properties or
indirectly Dispose of Borrowing Base Properties pursuant to a Disposition of
all, but not less than all, of the Equity Interests of any Restricted Subsidiary
and enter into Hedge Modifications not otherwise permitted by Section 7.04(i);
provided that:
(i) the Borrower provides the Administrative Agent with (A) at least fifteen
(15) days prior written notice of such Disposition or (B) notice of such Hedge
Modification within three (3) Business Days thereafter, setting forth in
reasonable detail the Borrowing Base Properties that are subject to such
Disposition or the terms of such Hedge Modification, as the case may be;
(ii) the Borrowing Base shall be reduced, effective immediately upon such
Disposition or Hedge Modification by (A) in the case of a Disposition, an amount
equal to the value, if any, assigned to such property in the Borrowing Base then
in effect (as determined by the Administrative Agent and the Required Lenders)
or (B) in the case of a Hedge Modification, the economic effect of such Hedge
Modification (as determined by the Administrative Agent and the Required
Lenders);
(iii) with respect to any Hedge Modification, all consideration received by the
Borrower or Restricted Subsidiary as a result of such Hedge Modification is cash
and such cash is held by the Borrower in a segregated account subject to a first
priority security interest in favor of the Administrative Agent to secure the
Obligations pending the completion of the Administrative Agent’s determination
of the economic effect of such Hedge Modification pursuant to any adjustment to
the Borrowing Base referenced in clause (ii) above;
(iv)(A) with respect to any Disposition of Borrowing Base Properties, the
consideration received shall be at least equal to the fair market value of the
Oil and Gas Interests subject to such Disposition and (B) with respect to any
Hedge Modification, the consideration received for such Hedge Modification is at
least equal to fair market value, in each case, as reasonably determined in good
faith by the board of directors of the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer certifying to that effect;
(v) with respect to any Disposition of Borrowing Base Properties, either (A) at
least 90% of the consideration received by the Borrower or any Restricted
Subsidiary in respect of any such Disposition is cash or cash equivalents or (B)
such consideration consists of Oil and Gas Interests; provided that
notwithstanding anything in this clause (B) to the contrary, if a Borrowing Base
Deficiency would result from such Disposition, the sum of the cash and cash
equivalent portion of the consideration plus the unrestricted cash and cash
equivalents or the Borrower and its Restricted Subsidiaries at such time plus
all Unused Commitments at such time shall be an amount at least sufficient to
pay such Borrowing Base Deficiency under Section 2.11(b);
(vi) the Borrower prepays the Loans (and cash collateralizes any portion of such
Borrowing Base Deficiency attributable to LC Exposure) to the extent required by
Sections 2.11(b) and 2.11(c) as a result of such Disposition or Hedge
Modification (as determined after giving effect to the Administrative Agent’s
determination of the economic effect of such Hedge Modification pursuant to
clause (ii) above), which prepayment (and cash collateralization, if any) may be
made with the amounts deposited in the segregated account described in clause
(iii) above; and



--------------------------------------------------------------------------------




(vii) unless otherwise approved in writing by all of the Lenders, such
Disposition by the Borrower or the Restricted Subsidiaries (whether pursuant to
one transaction or a series of related transactions) is not a direct or indirect
Disposition of all or substantially all of the Borrowing Base Properties; and
(k)provided no Default exists or would result therefrom, the Disposition of Oil
and Gas Interests to the Incentive Partnerships and to various employees of the
Borrower and its Restricted Subsidiaries as incentive compensation to such
employees; provided, that the aggregate amount of Oil and Gas Interests
transferred and assigned with respect to any well for such purposes shall not
exceed ten percent (10%) of the Borrower’s and the Restricted Subsidiaries’
undivided interest in such well, taken as a whole.
Section 7.05Nature of Business. The Borrower will not, nor will it permit any of
its Restricted Subsidiaries to, engage to any material extent in any business
other than businesses of the type conducted by the Borrower and its Restricted
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.
Section 7.06Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Restricted Subsidiary prior to such merger) any capital
stock, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any Indebtedness of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (all of the foregoing,
“Investments”), except:
(a)Permitted Investments;
(b)Investments (i) made by any Credit Party in or to any Credit Party, (ii) made
by any Restricted Subsidiary in or to any Credit Party, (iii) made by the
Borrower or any Restricted Subsidiary in or to any Unrestricted Subsidiary in an
aggregate amount for all such Investments at any one time outstanding not to
exceed $20,000,000, and (iv) made by the Borrower or any Restricted Subsidiary
in or to any Non-Material Restricted Subsidiary in an aggregate amount for all
such Investments at any one time outstanding not to exceed $1,000,000;
(c)Guarantees constituting Indebtedness permitted by Section 7.01 and
performance guarantees incurred in the ordinary course of business;
(d)Investments by the Borrower and its Restricted Subsidiaries that are
(i) customary in the oil and gas business, (ii) made in the ordinary course of
the Borrower’s or such Restricted Subsidiary’s business, and (iii) made in the
form of, or pursuant to, oil, gas and mineral leases, operating agreements,
farm-in agreements, farm-out agreements, development agreements, unitization
agreements, joint bidding agreements, services contracts and other similar
agreements that a reasonable and prudent oil and gas industry owner or operator
would find acceptable;
(e)Investments consisting of Swap Agreements to the extent permitted under
Section 7.07;
(f)Investments existing as of the date hereof and set forth on Schedule 7.06;
(g)Investments consisting of (i) loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business and (ii) other short term loans to employees not to exceed, with
respect to the foregoing clauses (i) and (ii) together, $250,000 in the
aggregate at any time outstanding;
(h)Investments representing the non-cash portion of the consideration received
for any Disposition of any assets permitted under Section 7.04, not to exceed
10% of the total consideration received for such Disposition;
(i)demand deposits with financial institutions, prepaid expenses and extensions
of trade credit in the ordinary course of business (and any Investments received
in satisfaction or partial satisfaction thereof



--------------------------------------------------------------------------------




from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss);
(j)other Investments by the Borrower and the Restricted Subsidiaries; provided
that, on the date any such Investment is made, the amount of such Investment,
together with all other Investments made pursuant to this clause (j) of Section
7.06 (in each case determined based on the cost of such Investment) since the
Effective Date, does not exceed in the aggregate the greater of (1) $30,000,000
and (2) 7% of the Borrowing Base then in effect, in each case plus the amount of
dividends, distributions and returns of capital, in each case, consisting of
cash and cash equivalents, received by the Borrower or the applicable Restricted
Subsidiary from Investments made under this Section 7.06(j); and
(k)Investments by the Borrower or any Restricted Subsidiary consisting of the
payment of each Incentive Partnership’s share of the costs and expenses incurred
to drill, complete and operate oil and gas wells located on the properties
covered by the Oil and Gas Interests owned by such Incentive Partnership;
provided that such Incentive Partnership’s share of such costs and expenses do
not exceed 10% of the total amount of such costs and expenses for the Borrower
and the Restricted Subsidiaries in such properties and the Borrower or any
Restricted Subsidiary receives all revenues from such Oil and Gas Interests
until payout of its costs and expenses, plus interest.
Section 7.07Swap Agreements. The Borrower will not, nor will the Borrower permit
any of its Restricted Subsidiaries to, enter into any Swap Agreement, except the
Existing Swap Agreements and Swap Agreements entered into in the ordinary course
of business and not for speculative purposes to:
(a)hedge or mitigate Crude Oil and Natural Gas price risks to which the Borrower
or any Restricted Subsidiary has actual exposure (whether or not treated as a
hedge for accounting purposes under GAAP); provided that at the time the
Borrower or any Restricted Subsidiary enters into any such Swap Agreement, such
Swap Agreement (x) does not have a term greater than sixty (60) months from the
date such Swap Agreement is entered into, and (y) when aggregated with all other
Swap Agreements then in effect would not cause the aggregate notional volume per
month for each of Crude Oil and Natural Gas, calculated separately, under all
Swap Agreements then in effect (other than Excluded Hedges) to exceed, as of the
date such Swap Agreement is executed, (A) for any month during the first three
years of the forthcoming five year period, eighty percent (80%) of the
“forecasted production from total proved reserves” (as defined below) of the
Borrower and the Restricted Subsidiaries, taken as a whole, and (B) for any
month during the last two years of the forthcoming five year period, eighty
percent (80%) of the “forecasted production from proved producing reserves” of
the Borrower and the Restricted Subsidiaries, taken as a whole; and
(b)effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary.
As used in this Section 7.07, “forecasted production from proved producing
reserves” and “forecasted production from total proved reserves” means the
forecasted production from proved producing reserves or total proved reserves,
as the case may be, of each of Crude Oil and Natural Gas as reflected in the
most recent Reserve Report delivered to the Administrative Agent pursuant to
Section 3.01, after giving effect to any pro forma adjustments for the
consummation of any Acquisitions or Dispositions since the effective date of
such Reserve Report.
Each Credit Party and each Lender agrees and acknowledges that (i) the Existing
Swap Agreements are Swap Agreements permitted under this Section 7.07, (ii) as
of the Effective Date, the counterparty to each Existing Swap Agreement is a
Lender Counterparty (or was a Lender Counterparty under and as defined in the
Original Credit Agreement), (iii) the obligations of the Credit Parties under
the Existing Swap Agreements are included in the defined term “Lender Hedging
Obligations” and such obligations are entitled to the benefits of, and are
secured by the Liens granted under, the Security Instruments, and (iv) as of the
Effective Date, the aggregate notional volume of Hydrocarbons under all Swap
Agreements of the Credit



--------------------------------------------------------------------------------




Parties then in effect does not exceed the percentages of forecasted production
from total proved reserves and forecasted production from proved producing
reserves, as the case may be, permitted pursuant to this Section 7.07
(calculated as if a Credit Party was entering into a new transaction under a
Swap Agreement on the Effective Date).
Section 7.08Restricted Payments. The Borrower will not, nor will it permit any
of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) any Restricted Subsidiary may make
Restricted Payments to the Borrower or any Guarantor, (c) Restricted
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, and (d) so long as no Default or Borrowing Base Deficiency shall have
occurred and be continuing, or shall result therefrom, the Borrower may declare
and pay cash dividends with respect to its Equity Interests or make cash
redemptions, repurchased or equity buy-backs of the Borrower’s Equity Interests,
if after giving effect to such cash dividend, redemption, repurchase or
buy-back, the Aggregate Commitment Usage is less than eighty five percent (85%).
Section 7.09    Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Restricted Subsidiaries
or between or among Restricted Subsidiaries not involving any other Affiliate,
(c) transactions described on Schedule 7.09, (d) any Restricted Payment
permitted by Section 7.08 and (e) Investments permitted by Section 7.06.
Section 7.10    Restrictive Agreements. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Obligations, or (b) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests or to make or repay loans or
advances to the Borrower or any Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any Restricted Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement or the Indenture (or any documents evidencing or relating to the
issuance of any permitted Senior Notes or any Permitted Refinancing), and (ii)
clause (a) of the foregoing shall not apply to (A) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (B) customary provisions in leases and other
contracts restricting the assignment thereof and (C) restrictions with respect
to Oil and Gas Interests that are not Borrowing Base Properties and are not
included in the most recent Reserve Report delivered pursuant to Section 3.01.
Section 7.11    Disqualified Stock. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, issue any Disqualified Stock.
Section 7.12    Amendments to Organizational Documents. The Borrower will not,
nor will it permit any of its Restricted Subsidiaries to, enter into or permit
any modification or amendment of, or waive any material right or obligation of
any Person under its Organizational Documents if the effect thereof would be
materially adverse to the Administrative Agent or any Lender or violate Section
7.10.
Section 7.13    Financial Covenants.
(a)Consolidated Current Ratio. The Borrower will not permit the Consolidated
Current Ratio as of the last day of any fiscal quarter ending on or after the
Effective Date, to be less than 1.00 to 1.00.



--------------------------------------------------------------------------------




(b)Leverage Ratio. The Borrower will not permit the Consolidated Leverage Ratio
as of the last day of any fiscal quarter ending on or after the Effective Date
to be greater than 4.00 to 1.00.
Section 7.14    Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. The Borrower will not, nor will it permit any Restricted Subsidiary
to, enter into or suffer to exist any (i) Sale and Leaseback Transaction, except
Sale and Leaseback Transactions in which the aggregate amount of liability
incurred by the Borrower or any Restricted Subsidiary does not exceed $5,000,000
for all such Sale and Leaseback Transactions, taken as a whole, or (ii) any
other transaction pursuant to which it incurs or has incurred Off-Balance Sheet
Liabilities, except for (x) Swap Agreements permitted under the terms of Section
7.07 and (y) Advance Payment Contracts; provided that the aggregate amount of
all Advance Payments received by the Borrower or any Restricted Subsidiary that
have not been satisfied by delivery of production at any time does not exceed,
in the aggregate $5,000,000.
Section 7.15    Senior Notes Restrictions. The Borrower will not, nor will it
permit any Restricted Subsidiary to, except for regularly scheduled payments of
interest required under the Senior Notes, directly or indirectly, retire,
redeem, defease, repurchase or prepay prior to the scheduled due date thereof
any part of the principal of, or interest on, the Senior Notes (or any Permitted
Refinancing thereof); provided that, so long as no Default or Borrowing Base
Deficiency shall have occurred and be continuing or would result therefrom, the
Borrower may retire, redeem, defease, repurchase or prepay (a) the Senior Notes
(or any Permitted Refinancing thereof) with the proceeds of any Permitted
Refinancing permitted pursuant to Section 7.01(g) or with the net cash proceeds
of any sale of Equity Interests of the Borrower and (b) the Senior Notes in an
aggregate amount not to exceed $50,000,000 for the period from the Effective
Date to and including the Maturity Date (including with the proceeds of Loans),
provided that, in the case of this clause (b), immediately before and after
giving effect to each such payment, the Aggregate Commitment Usage is less than
eighty five percent (85%). The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, enter into or permit any modification or amendment
of the Senior Notes Documents the effect of which is to (i) increase the maximum
principal amount of the Senior Notes or the rate of interest on any of the
Senior Notes (other than as a result of the imposition of a default rate of
interest in accordance with the terms of the Senior Notes Documents), (ii)
change or add any event of default or any covenant with respect to the Senior
Notes Documents if the effect of such change or addition is to cause any one or
more of the Senior Notes Documents to be more restrictive on the Borrower or any
of its Subsidiaries than such Senior Notes Documents were prior to such change
or addition, (iii) shorten the dates upon which scheduled payments of principal
or interest on the Senior Notes are due, (iv) change any redemption or
prepayment provisions of the Senior Notes, (v) alter the subordination
provisions, if any, with respect to any of the Senior Notes Documents, (vi)
grant any Liens in any assets of the Borrower or any of its Subsidiaries, or
(vii) permit any Subsidiary to Guarantee the Senior Notes unless such Subsidiary
is (or concurrently with any such Guarantee becomes) a Guarantor hereunder.


Article VIII



Guarantee of Obligations
Section 8.01    Guarantee of Payment. Each Guarantor unconditionally and
irrevocably guarantees to the Administrative Agent for the benefit of the
Secured Parties, the punctual payment of all Obligations now or which may in the
future be owing by any Credit Party (the “Guaranteed Liabilities”). This
Guarantee is a guaranty of payment and not of collection only. The
Administrative Agent shall not be required to exhaust any right or remedy or
take any action against the Borrower or any other Person or any collateral. The
Guaranteed Liabilities include interest accruing after the commencement of a
proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at
the rate or rates provided in the Loan Documents, the Swap Agreements between
any Credit Party and any Lender Counterparty and the Cash Management Agreements,
as the case may be. Each Guarantor agrees that, as between the Guarantor and the
Administrative Agent, the Guaranteed Liabilities may be declared to be due and
payable for the purposes of this Guarantee



--------------------------------------------------------------------------------




notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards the Borrower or any other Guarantor
and that in the event of a declaration or attempted declaration, the Guaranteed
Liabilities shall immediately become due and payable by each Guarantor for the
purposes of this Guarantee.
Section 8.02    Guarantee Absolute. Each Guarantor guarantees that the
Guaranteed Liabilities shall be paid strictly in accordance with the terms of
this Agreement, the Swap Agreements and the Cash Management Agreements to which
any Secured Party is a party. The liability of each Guarantor hereunder is
absolute and unconditional irrespective of: (a) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Loan
Documents or the Guaranteed Liabilities, or any other amendment or waiver of or
any consent to departure from any of the terms of any Loan Document or
Guaranteed Liability, including any increase or decrease in the rate of interest
thereon; (b) any release or amendment or waiver of, or consent to departure
from, any other guaranty or support document, or any exchange, release or
non‑perfection of any collateral, for all or any of the Loan Documents or
Guaranteed Liabilities; (c) any present or future law, regulation or order of
any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Loan Document or Guaranteed Liability; (d) without being limited by the
foregoing, any lack of validity or enforceability of any Loan Document or
Guaranteed Liability; and (e) any other setoff, defense or counterclaim
whatsoever (in any case, whether based on contract, tort or any other theory)
with respect to the Loan Documents or the transactions contemplated thereby
which might constitute a legal or equitable defense available to, or discharge
of, the Borrower or a Guarantor (other than the defense of payment or
performance).
Section 8.03    Guarantee Irrevocable. This Guarantee is a continuing guaranty
of the payment of all Guaranteed Liabilities now or hereafter existing under
this Agreement, the Swap Agreements to which any Secured Party is a party and
the Cash Management Agreements, and shall remain in full force and effect until
payment in full of all Guaranteed Liabilities and other amounts payable
hereunder and until this Agreement, the Swap Agreements and the Cash Management
Agreements are no longer in effect or, if earlier, when the Guarantor has been
designated an Unrestricted Subsidiary in accordance with Section 6.15(b).
Section 8.04    Reinstatement. This Guarantee shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Liabilities is rescinded or must otherwise be returned by the
Administrative Agent, any Lender or any Lender Counterparty on the insolvency,
bankruptcy or reorganization of the Borrower, or any other Credit Party, or
otherwise, all as though the payment had not been made.
Section 8.05    Subrogation. No Guarantor shall exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guarantee or
otherwise, until all the Guaranteed Liabilities have been paid in full and this
Agreement and the Swap Agreements are no longer in effect. If any amount is paid
to the Guarantor on account of subrogation rights under this Guarantee at any
time when all the Guaranteed Liabilities have not been paid in full, the amount
shall be held in trust for the benefit of the Secured Parties and shall be
promptly paid to the Administrative Agent to be credited and applied to the
Guaranteed Liabilities, whether matured or unmatured or absolute or contingent,
in accordance with the terms of this Agreement and the Swap Agreements. If any
Guarantor makes payment to any Secured Party of all or any part of the
Guaranteed Liabilities and all the Guaranteed Liabilities are paid in full and
this Agreement and the Swap Agreements are no longer in effect, the
Administrative Agent, Lenders and Lender Counterparties shall, at such
Guarantor’s request, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Liabilities resulting from the payment.
Section 8.06    Subordination. Without limiting the rights of the Administrative
Agent, the Lenders and the Lender Counterparties under any other agreement, any
liabilities owed by the Borrower to any Guarantor in connection with any
extension of credit or financial accommodation by any Guarantor to or for the
account of the Borrower, including but not limited to interest accruing at the
agreed contract rate



--------------------------------------------------------------------------------




after the commencement of a bankruptcy or similar proceeding, are hereby
subordinated to the Guaranteed Liabilities, and such liabilities of the Borrower
to such Guarantor, if the Administrative Agent so requests after the occurrence
and during the continuation of a Default, shall be collected, enforced and
received by any Guarantor as trustee for the Administrative Agent and shall be
paid over to the Administrative Agent on account of the Guaranteed Liabilities
but without reducing or affecting in any manner the liability of the Guarantor
under the other provisions of this Guarantee.
Section 8.07    Payments Generally. All payments by the Guarantors shall be made
in the manner, at the place and in the currency (the “Payment Currency”)
required by the Loan Documents and the Swap Agreement, as the case may be;
provided, however, that if the Payment Currency is other than Dollars any
Guarantor may, at its option (or, if for any reason whatsoever any Guarantor is
unable to effect payments in the foregoing manner, such Guarantor shall be
obligated to) pay to the Administrative Agent at its principal office the
equivalent amount in Dollars computed at the selling rate of the Administrative
Agent or a selling rate chosen by the Administrative Agent, most recently in
effect on or prior to the date the Guaranteed Liability becomes due, for cable
transfers of the Payment Currency to the place where the Guaranteed Liability is
payable. In any case in which any Guarantor makes or is obligated to make
payment in Dollars, the Guarantor shall hold the Administrative Agent, the
Lenders and the Lender Counterparties harmless from any loss incurred by the
Administrative Agent, any Lender or any Lender Counterparty arising from any
change in the value of Dollars in relation to the Payment Currency between the
date the Guaranteed Liability becomes due and the date the Administrative Agent,
such Lender or such Lender Counterparty is actually able, following the
conversion of the Dollars paid by such Guarantor into the Payment Currency and
remittance of such Payment Currency to the place where such Guaranteed Liability
is payable, to apply such Payment Currency to such Guaranteed Liability.
Section 8.08    Setoff. Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the
Administrative Agent, any Lender or any Lender Counterparty may otherwise have,
the Administrative Agent, such Lender or such Lender Counterparty shall be
entitled, at its option, to offset balances (general or special, time or demand,
provisional or final) held by it for the account of any Guarantor at any office
of the Administrative Agent, such Lender or such Lender Counterparty, in Dollars
or in any other currency, against any amount payable by such Guarantor under
this Guarantee which is not paid when due (regardless of whether such balances
are then due to such Guarantor), in which case it shall promptly notify such
Guarantor thereof; provided that the failure of the Administrative Agent, such
Lender, or such Lender Counterparty to give such notice shall not affect the
validity thereof.
Section 8.09    Formalities. Each Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Guarantee or incurrence of any
Guaranteed Liability and any other formality with respect to any of the
Guaranteed Liabilities or this Guarantee.
Section 8.10    Limitations on Guarantee. The provisions of the Guarantee under
this Article VIII are severable, and in any action or proceeding involving any
state corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under this Guarantee would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guarantee, then, notwithstanding any other
provision of this Guarantee to the contrary, the amount of such liability shall,
without any further action by the Guarantors, the Administrative Agent, any
Lender or any Lender Counterparty, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 8.10 with respect to the Maximum
Liability of the Guarantors is intended solely to preserve the rights of the
Administrative Agent, Lenders and Lender Counterparties hereunder to the maximum
extent not subject to avoidance under applicable law, and no Guarantor nor any
other Person shall have any right or claim under this Section 8.10 with respect
to the Maximum Liability, except to the extent necessary so that none of the
obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law.



--------------------------------------------------------------------------------




Section 8.11    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 8.11 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.11, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the Aggregate Commitment has expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed. Each Qualified
ECP Guarantor intends that this Section 8.11 constitute, and this Section 8.11
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.


Article IX



Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan (including any
payments required under Section 2.11) or any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder or in any Loan Document furnished pursuant to or in connection with
this Agreement or any amendment or modification thereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made and such materiality is continuing;
(d)the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 6.02, Section 6.03
(with respect to the Borrower’s or any Restricted Subsidiary’s existence),
Section 6.05 (with respect to insurance), Section 6.08, or in Article VII;
(e)the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agree-ment contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Article) or any Loan Document,
and such failure shall continue unremedied for a period of 30 days after receipt
of written notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);
(f)the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
such failure shall continue beyond the applicable grace period, if any.
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to



--------------------------------------------------------------------------------




cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (ii) Indebtedness that becomes due as a
result of a change in law, tax regulation or accounting treatment so long as
such Indebtedness is paid when due;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Restricted Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the fore-going;
(j)the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Borrower or any Restricted
Subsidiary or any combination thereof and either the same shall remain
undischarged or unsatisfied for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment;
(l)an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(m)the delivery by any Guarantor to the Administrative Agent of written notice
that a Guarantee under Article VIII has been revoked;
(n)a Change of Control shall occur;
(o)any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Credit Party or any other Person contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Credit Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or
(p)any Security Instrument after delivery thereof pursuant to Section 5.01,
6.09, 6.13, or 6.14 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Permitted Liens) on the Collateral purported to be covered thereby;
then, and in every such event (other than an event with respect to the Borrower
or any Restricted Subsidiary described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Majority Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Aggregate Commitment, and thereupon
the Aggregate Commitment shall terminate immediately, and (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal



--------------------------------------------------------------------------------




not so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Aggregate Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without present-ment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Without limiting the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, the Issuing Bank and each Lender may protect
and enforce its rights under this Agreement and the other Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained in this Agreement or any other Loan Document,
and the Administrative Agent, the Issuing Bank and each Lender may enforce
payment of any Obligations due and payable hereunder or enforce any other legal
or equitable right and remedies which it may have under this Agreement, any
other Loan Document, or under applicable law or in equity.
Article X





The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or other Affiliate thereof as if
it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
11.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the



--------------------------------------------------------------------------------




validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
No Person identified as a Syndication Agent, Documentation Agent, Sole
Bookrunner or Lead Arranger, in each case in its respective capacity as such,
shall have any responsibilities or duties, or incur any liability, under this
Agreement or the other Loan Documents.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Majority Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed), to
appoint a successor; provided that no consent of the Borrower shall be required
if any Event of Default has occurred and is continuing. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in Chicago, Illinois or New York, New York, or an
Affiliate of any such bank that is a financial institution. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 11.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and



--------------------------------------------------------------------------------




based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a lender or assign or otherwise transfer its rights, interests and
obligations hereunder.
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
release any Collateral that it is permitted to be sold or released pursuant to
the terms of the Loan Documents. Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to execute and deliver to the Borrower, at
the Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any Disposition of Collateral to the extent such Disposition
is permitted by the terms of this Agreement or is otherwise authorized by the
terms of the Loan Documents.
Article XI





Miscellaneous
Section 11.01    Notices.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)if to the Borrower, to Clayton Williams Energy, Inc., Six Desta Drive, Suite
6500, Midland, Texas 79705, Attention: Mel G. Riggs, Facsimile No. (432)
688-3247;
(ii)if to the Administrative Agent or Issuing Bank, to JPMorgan Chase Bank,
N.A., Mailcode IL1-0010, 10 South Dearborn, Chicago, Illinois 60603-2003,
Facsimile No. (888) 292-9533, Attention: Teresita R. Siao;
with a copy to: JPMorgan Chase Bank, N.A., 2200 Ross Avenue, 3rd Floor, Mailcode
TX1-2911, Dallas, Texas 75201, Facsimile No. (214) 965-3280, Attention: Kimberly
A. Bourgeois;
(iii)if to any other Lender, to its address (or telecopy number) set forth in
its Administrative Questionnaire.
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt if received during the recipient’s normal business hours.
Section 11.02    Waivers; Amendments.
(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are



--------------------------------------------------------------------------------




not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agree-ment or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Credit Parties and the Majority Lenders or by the Credit Parties and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall:
(i) increase the Borrowing Base without the written consent of each Lender;
(ii) increase the Commitment of any Lender or, except as set forth in the
definition of Applicable Percentage, increase the Applicable Percentage of any
Lender, in each case, without the written consent of such Lender;
(iii) increase the Maximum Facility Amount without the written consent of each
Lender;
(iv) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;
(v) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any of the Aggregate Commitment, without the
written consent of each Lender affected thereby (it being understood that any
waiver of a mandatory prepayment of the Loans or a mandatory reduction of the
Commitments shall not constitute a postponement or waiver of a scheduled payment
or date of expiration);
(vi) change Section 2.18(b) or Section 2.18(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender;
(vii) except in connection with any Dispositions permitted in Section 7.04,
release any Guarantor from its obligations under Article VIII or release any of
the Collateral without the written consent of each Lender; or
(viii) change any of the provisions of this Section or the definition of
“Super-Majority Lenders”, “Majority Lenders”, “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender;
provided further that no such agreement shall (x) amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be or (y) change any of the provisions of Section
2.20 without the prior written consent of the Administrative Agent and the
Issuing Bank.
(c)Notwithstanding anything to the contrary contained in this Section 11.02, the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement



--------------------------------------------------------------------------------




this Agreement or any of the other Loan Documents to correct any clerical errors
or cure any ambiguity, omission, mistake, defect or inconsistency.
Section 11.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out‑of‑pocket expenses incurred
by the Administrative Agent, the Lead Arranger and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provi-sions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    THE CREDIT PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE LEAD
ARRANGER, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY
RESTRICTED SUBSIDIARY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY RESTRICTED SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT SUCH CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING IS BROUGHT BY
YOU, YOUR EQUITY HOLDERS, AFFILIATES, CREDITORS OR ANY OTHER THIRD PERSON AND
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR FROM A CLAIM BROUGHT BY A
CREDIT PARTY AGAINST SUCH INDEMNITEE FOR MATERIAL BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS UNDER THIS AGREEMENT OR



--------------------------------------------------------------------------------




ANY OTHER LOAN DOCUMENTS. FOR THE AVOIDANCE OF DOUBT, WITH RESPECT TO THE
FOREGOING PROVISO “ANY INDEMNITEE” MEANS ONLY THE INDEMNITEE OR INDEMNITEES, AS
THE CASE MAY BE, THAT ARE DETERMINED BY SUCH COURT TO HAVE BEEN GROSSLY
NEGLIGENT OR TO HAVE ENGAGED IN WILLFUL MISCONDUCT OR MATERIALLY BREACHED THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN BAD FAITH AND NOT ANY OTHER INDEMNITEE.
THIS SECTION 9.03(b) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES
THAT REPRESENT LOSSES, CLAIMS OR DAMAGES ARISING FROM ANY NON-TAX CLAIM.
(c)    To the extent that any Credit Party fails to pay any amount required to
be paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage of such unpaid amount with respect to amounts to be paid
to the Issuing Bank and such Lender’s Applicable Percentage of such unpaid
amount with respect to amounts to be paid to the Administrative Agent (in each
case, determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such.
(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided that, nothing in this clause (d) shall relieve
the Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.
(e)    All amounts due under this Section shall be payable not later than 10
days after written demand therefor.
Section 11.04Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)

i.Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Persons (other than an Ineligible Institution) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, participations in Letters of Credit and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
(A)    the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a



--------------------------------------------------------------------------------




Lender, a Federal Reserve Bank, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee;
(B)    the Administrative Agent; and
(C)    the Issuing Bank.
ii.Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of such
Lender’s Commitment and such Lender’s Loans under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 11.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Lender Parent, (c) company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(d) or the Borrower or any of its Affiliates.
iii.Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.15,
Section 2.16, Section 2.17 and Section 11.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section except that any attempted assignment or transfer
by any Lender that does not comply with clause (C) of Section 11.04(b)(ii) shall
be null and void.
iv.The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered



--------------------------------------------------------------------------------




to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitment and Applicable Percentage of, and principal amount
(and stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Credit Parties, the Administrative
Agent, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Credit Parties, the Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
v.Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.06(d) or Section 2.06(e), Section 2.07,
Section 2.18(d) or Section 11.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)

i.Any Lender may, without the consent of the Borrower, the Administrative Agent
or the Issuing Bank, sell participations to one or more banks or other entities
(a “Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Section 2.15, Section
2.16 and Section 2.17 (subject to the requirements and limitations therein,
including the requirements under 2.17(f) (it being understood, however, that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.15 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided that such Participant agrees to be subject to



--------------------------------------------------------------------------------




Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
Section 11.05Survival. All covenants, agreements, representations and warranties
made by the Credit Parties herein and in the certificates or other instru-ments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Aggregate Commitment has not expired or
terminated. The provisions of Section 2.15, Section 2.16, Section 2.17 and
Section 11.03 and Article X shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Aggregate Commitment or the termination of this Agreement or any
provision hereof.
Section 11.06Counterparts; Integration; Effectiveness; Electronic Execution.
(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon



--------------------------------------------------------------------------------




and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
Section 11.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 11.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of any Credit Party now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
and Section 8.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
Section11.09GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a)THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.
(b)EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
(c)EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY



--------------------------------------------------------------------------------




OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN Section 11.01. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.
Section11.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.11Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 11.12Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Requirements of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Credit Parties and their obligations, (g)
with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than a Credit
Party. For the purposes of this Section, “Information” means all information
received from any Credit Party relating to any Credit Party or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
any Credit Party; provided that, in the case of information received from any
Credit Party after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Section 11.13Material Non-Public Information.



--------------------------------------------------------------------------------




(a)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 11.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE CREDIT PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 11.14Authorization to Distribute Certain Materials to Public-Siders.
(a)If the Borrower does not file this Agreement with the SEC, then the Borrower
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Parties’ respective securities
while in possession of the Loan Documents.
(b)The Borrower represents and warrants that none of the information in the Loan
Documents constitutes or contains material non-public information within the
meaning of the federal and state securities laws. To the extent that any of the
executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.
Section 11.15Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under appli-cable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. In the event that,
notwithstanding Section 11.09, applicable law is the law of the State of Texas
and such applicable law provides for an interest ceiling under Chapter 303 of
the Texas Finance Code (the “Texas Finance Code”) as amended, for each day, the
ceiling shall be the “weekly ceiling” as defined in the Texas Finance Code and
shall be used in this Note and the other Loan Documents for calculating the
Maximum Rate and for all other purposes. Chapter 346 of the Texas Finance Code
(which regulates certain revolving credit accounts (formerly Tex. Rev. Civ.
Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this Agreement or to any Loan,



--------------------------------------------------------------------------------




nor shall this Agreement or any Loan be governed by or be subject to the
provisions of such Chapter 346 in any manner whatsoever.
Section 11.16.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Credit Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the Act.
Section 11.17.    Original Credit Agreement. On the Effective Date, this
Agreement shall supersede and replace in its entirety the Original Credit
Agreement; provided, however, that (a) all loans, letters of credit, and other
indebtedness, obligations and liabilities outstanding under the Original Credit
Agreement on such date shall continue to constitute Loans, Letters of Credit and
other indebtedness, obligations and liabilities under this Agreement, (b) the
execution and delivery of this Agreement or any of the Loan Documents hereunder
shall not constitute a novation, refinancing or any other fundamental change in
the relationship among the parties and (c) the Loans, Letters of Credit, and
other indebtedness, obligations and liabilities outstanding hereunder, to the
extent outstanding under the Original Credit Agreement immediately prior to the
date hereof, shall constitute the same loans, letters of credit, and other
indebtedness, obligations and liabilities as were outstanding under the Original
Credit Agreement.
Section 11.18. Reaffirmation and Grant of Security Interest. Each Credit Party
hereby (a) confirms that each Collateral Document (as defined in the Original
Credit Agreement) to which it is a party or is otherwise bound and all
Collateral encumbered thereby, will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents,
the payment and performance of all Obligations and Guaranteed Liabilities under
this Agreement and the Secured Indebtedness (as such term is defined in the
Mortgages) and all other indebtedness, obligations and liabilities under the
Mortgages, as the case may be, and (b) reaffirms its grant to the Administrative
Agent for the benefit of the Secured Parties of a continuing Lien on and
security interest in and to such Credit Party’s right, title and interest in, to
and under all Collateral as collateral security for the prompt payment and
performance in full when due of the Obligations and Guaranteed Liabilities under
this Agreement and the Secured Indebtedness and all other indebtedness,
obligations and liabilities under the Mortgages (whether at stated maturity, by
acceleration or otherwise) in accordance with the terms thereof.
Section 11.19.     Reallocation of Commitments and Loans. The Lenders party to
the Original Credit Agreement have agreed among themselves to reallocate their
respective Commitments (as defined in the Original Credit Agreement) as
contemplated by this Agreement, and to, among other things, allow certain
financial institutions identified by the Lead Arranger in consultation with the
Borrower, to become a party to this Agreement as a Lender (each, a “New Lender”)
by acquiring an interest in the Aggregate Commitment. On the Effective Date and
after giving effect to such reallocation and adjustment of the Aggregate
Commitment, the Commitment and Applicable Percentage of each Lender, including
each New Lender, shall be as set forth on Schedule 2.01 and each Lender,
including each New Lender, shall own its Applicable Percentage of the
outstanding Loans. The reallocation and adjustment to the Commitments of each
Lender, including each New Lender, as contemplated by this Section 11.19 shall
be deemed to have been consummated pursuant to the terms of the Assignment and
Assumption attached as Exhibit A hereto as if each of the Lenders, including
each New Lender, had executed an Assignment and Assumption with respect to such
reallocation and adjustment. The Borrower and the Administrative Agent hereby
consent to such reallocation and adjustment of the Commitments and each New
Lender’s acquisition of an interest in the Aggregate Commitment. The
Administrative Agent hereby waives the $3,500 processing and recordation fee set
forth in Section 11.04(b)(ii)(C) with respect to the assignments and
reallocations of the Commitments contemplated by this Section 11.19. To the
extent requested by any Lender, and in accordance with Section 2.16, the
Borrower shall pay to such Lender, within the time period prescribed by Section
2.16, any amounts required to be paid by the Borrower under Section 2.16 in the
event the payment of any principal of any



--------------------------------------------------------------------------------




Eurodollar Loan or the conversion of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto is required in connection with the
reallocation contemplated by this Section 11.19.
Section 11.20Release of Guarantees and Liens.
(a)At such time as the Loans and the other obligations under the Loan Documents
(other than contingent indemnification obligations and obligations under or in
respect of Swap Agreements and Cash Management Agreements) shall have been paid
in full, the Aggregate Commitment has been terminated and no Letters of Credit
shall be outstanding (other than Letters of Credit that have been cash
collateralized or otherwise backstopped in a manner satisfactory to the Issuing
Bank), the Collateral shall be released from the Liens created by the Security
Instruments, and the Security Instruments and all obligations (other than those
expressly stated to survive such termination) of each Credit Party under the
Security Instruments shall terminate, all without delivery of any instrument or
performance of any act by any Person; and
(b)If any of the Collateral shall be sold, transferred or otherwise disposed of
by the Borrower or any Restricted Subsidiary in a transaction permitted by this
Agreement, then the Administrative Agent, at the request and sole expense of the
Borrower or any Restricted Subsidiary, shall execute and deliver to the Borrower
or any Restricted Subsidiary all releases or other documents reasonably
necessary or desirable for the release of the Liens created by the Security
Instruments on such Collateral. At the request and sole expense of the Borrower,
a Guarantor shall be released from its obligations hereunder and under the other
Security Instruments in the event that all the Equity Interests of such
Guarantor shall be Disposed of in a transaction permitted by this Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least five (5) Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Guarantor and the terms of
the Disposition in reasonable detail, including the price thereof and any
anticipated expenses in connection therewith, together with a certification by
the Borrower stating that such transaction is in compliance with this Agreement
and the other Loan Documents.
Section 11.21    Flood Insurance Regulation. Notwithstanding any provision in
any Mortgage to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) located on the Mortgaged
Properties within an area having special flood hazards and in which flood
insurance is available under the National Flood Insurance Act of 1968 included
in the definition of “Mortgaged Properties” and no such Building or Manufactured
(Mobile) Home shall be encumbered by any Mortgage. The Administrative Agent
reminds each Lender and participant that, pursuant to Flood Insurance
Regulations, each federally regulated lender (whether acting as a Lender or
participant) is responsible for assuring its own compliance with the flood
insurance requirements. As used herein, “Flood Insurance Regulations” shall mean
(i) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statue thereto, (iii) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time, and (iv) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.



--------------------------------------------------------------------------------






[Signature Page Follows]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWER:
CLAYTON WILLIAMS ENERGY, INC.
a Delaware corporation
By:  /s/ Michael L. Pollard
      Michael L. Pollard, Senior Vice President
 
GUARANTORS:
SOUTHWEST ROYALTIES, INC.
WARRIOR GAS CO.
CWEI ACQUISITIONS, INC.
ROMERE PASS ACQUISITION L.L.C.
CWEI ROMERE PASS ACQUISITION CORP.
BLUE HEEL COMPANY
TEX-HAL PARTNERS, INC.
DESTA DRILLING GP, LLC
WEST COAST ENERGY PROPERTIES GP, LLC
CLAJON INDUSTRIAL GAS, INC.
CLAYTON WILLIAMS PIPELINE CORPORATION


By:  /s/ Michael L. Pollard
Michael L. Pollard, Senior Vice President
of each of the Guarantors listed above




--------------------------------------------------------------------------------








 
DESTA DRILLING, L.P.
a Texas limited partnership


By:Desta Drilling GP, LLC, its general partner




By:  /s/ Michael L. Pollard
      Michael L. Pollard, Senior Vice President
 
 




--------------------------------------------------------------------------------




 
SWR VPP, LLC
a Texas limited liability company
 
By:Southwest Royalties, Inc., its sole member


By:  /s/ Michael L. Pollard
      Michael L. Pollard, Senior Vice President
 
 














--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and a Lender






By:     /s/ David Morris                
Name: David Morris
Title: Authorized Officer



--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
as a Lender




By:        /s/ Courtney Kubesch                
Name:    Courtney Kubesch
Title:    Vice President





--------------------------------------------------------------------------------






UNION BANK, N.A.,
as a Lender




By:    /s/ Rachel Bowman                
Name:    Rachel Bowman
Title:    Vice President







--------------------------------------------------------------------------------




COMPASS BANK,
as a Lender




By:    /s/ James Neblett                
Name:    James Neblett
Title:    Vice President







--------------------------------------------------------------------------------




FROST BANK,
as a Lender




By:    /s/ Alex Zemkoski                
Name:    Alex Zemkoski
Title:    Senior Vice President







--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC,
as a Lender




By:    /s/ James L. Moyes                
Name:    James L. Moyes
Title:    Managing Director







--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION,
as a Lender




By:    /s/ George E. McKean                
Name:    George E. McKean
Title:    Senior Vice President







--------------------------------------------------------------------------------




NATIXIS, NEW YORK BRANCH,
as a Lender




By:    /s/ Justin Bellamy                
Name:    Justin Bellamy
Title:    Director




By:    /s/ Stuart Murray                
Name:    Stuart Murray
Title:    Managing Director





--------------------------------------------------------------------------------




UBS AG, STAMFORD BRANCH,
as a Lender




By:    /s/ Lana Gifas                    
Name:    Lana Gifas
Title:    Director




By:    /s/ Jennifer Anderson                
Name:    Jennifer Anderson
Title:    Associate Director







--------------------------------------------------------------------------------




FIFTH THIRD BANK,
as a Lender




By:    /s/ Richard C. Butler                
Name:    Richard C. Butler
Title:    Senior Vice President







--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Tara McLean                
Name:    Tara McLean
Title:    Vice President







--------------------------------------------------------------------------------




WHITNEY BANK,
as a Lender




By:    /s/ Parker U. Mears                
Name:    Parker U. Mears
Title:    Vice President







--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender




By:    /s/ Joseph Scott                
Name:    Joseph Scott
Title:    Director







--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY,
as a Lender




By:    /s/ Parul June                    
Name:    Parul June
Title:    Vice President







--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Michael Higgins                
Name:    Michael Higgins
Title:    Director







--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Sandra Aultman                
Name:    Sandra Aultman
Title:    Managing Director









--------------------------------------------------------------------------------




EXHIBIT A
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]]


3.
Borrower:        Clayton Williams Energy, Inc.



4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement



5.
Credit Agreement:    Third Amended and Restated Credit Agreement, dated as of
April 23, 2014 among Clayton Williams Energy, Inc., as Borrower, certain
Subsidiaries of Borrower, as Guarantors, the Lenders parties thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent




--------------------------------------------------------------------------------






6.
Assigned Interest:



Facility Assigned
Aggregate Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Applicable Percentage of Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By:                            
Title:


ASSIGNEE
[NAME OF ASSIGNEE]
By:                            
Title:



--------------------------------------------------------------------------------






[Consented to and] Accepted:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent and Issuing Bank






By:                        
Title:




[Consented to:]


CLAYTON WILLIAMS ENERGY, INC.




By:                            
Title:









--------------------------------------------------------------------------------




ANNEX 1


Third Amended and Restated Credit Agreement dated as of April 23, 2014 among
Clayton Williams Energy, Inc., as Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any Subsidiary or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower, any
Subsidiary or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------






2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.













--------------------------------------------------------------------------------




EXHIBIT B


COUNTERPART AGREEMENT


This COUNTERPART AGREEMENT, dated [_____________] (this “Counterpart Agreement”)
is delivered pursuant to that certain Third Amended and Restated Credit
Agreement, dated as of April 23, 2014 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Clayton Williams Energy, Inc., as Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”).


Section 1. Pursuant to Section 6.13 of the Credit Agreement, the undersigned
hereby:


(a)     agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;


(b)    represents and warrants that each of the representations and warranties
set forth in the Credit Agreement and each other Loan Document and applicable to
the undersigned is true and correct both before and after giving effect to this
Counterpart Agreement, except to the extent that any such representation and
warranty relates solely to any earlier date, in which case such representation
and warranty is true and correct as of such earlier date (if applicable to the
undersigned);


(c)    certifies that no Default has occurred or is continuing as of the date
hereof, or will result from the transactions contemplated hereby on the date
hereof;


(d)    agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Article VIII of the Credit Agreement; and


(e)    (i) agrees that this counterpart may also be attached to the Security
Agreement, (ii) agrees that the undersigned will comply with all the terms and
conditions of the Security Agreement as if it were an original signatory
thereto, (iii) grants to the Administrative Agent a security interest in all of
the undersigned’s right, title and interest in and to all “Collateral” (as such
term is defined in the Security Agreement) of the undersigned, in each case
whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and (iv)
delivers to the Administrative Agent supplements to all schedules attached to
the Security Agreement. All such Collateral shall be deemed to be part of the
“Collateral” and hereafter subject to each of the terms and conditions of the
Security Agreement.





--------------------------------------------------------------------------------




Section 2. The undersigned agrees from time to time, upon request of the
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as the Administrative Agent may
reasonably request to effect the transactions contemplated by, and to carry out
the intent of, this Counterpart Agreement. Neither this Counterpart Agreement
nor any term hereof may be changed, waived, discharged or terminated, except by
an instrument in writing signed by the party (including, if applicable, any
party required to evidence its consent to or acceptance of this Counterpart
Agreement) against whom enforcement of such change, waiver, discharge or
termination is sought. Any notice or other communication herein required or
permitted to be given shall be given pursuant to Section 11.01 of the Credit
Agreement, and for all purposes thereof, the notice address of the undersigned
shall be the address as set forth on the signature page hereof. In case any
provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.


THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.


[NAME OF SUBSIDIARY]


By:______________________
Name:
Title:


Address for Notices:


______________
______________
______________
Attention:
Telecopier


with a copy to:


______________
______________
______________
Attention:
Telecopier


ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By:_____________________
Name:
Title:









--------------------------------------------------------------------------------




EXHIBIT C


FORM OF INTEREST ELECTION REQUEST


Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 23, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Clayton Williams Energy,
Inc., as Borrower, certain Subsidiaries of Borrower, as Guarantors, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.


Pursuant to Section 2.08 of the Credit Agreement, the Borrower desires to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of [mm/dd/yy]:




$[___,___,___]
 
Eurodollar Loans to be continued with Interest Period of ____ month(s)
 
 
 
 
 
 
 
$[___,___,___]
 
ABR Loans to be converted to Eurodollar Loans with Interest Period of ____
month(s)
 
 
 
 
 
 
 
$[___,___,___]
 
Eurodollar Loans to be converted to ABR Loans
 
 
 
 
 
 
 



The Borrower hereby certifies that as of the date hereof, no Default has
occurred and is continuing or would result from the consummation of the
conversion and/or continuation contemplated hereby.


Date: [mm/dd/yy]
CLAYTON WILLIAMS ENERGY, INC.





By:                            
Name:
Title:









--------------------------------------------------------------------------------




EXHIBIT D


NOTE
New York, New York    ___________, ____
FOR VALUE RECEIVED, the undersigned CLAYTON WILLIAMS ENERGY, INC., a Delaware
corporation (“Borrower”) hereby unconditionally promises to pay to
_____________________ (the “Lender”) or its registered assigns the principal sum
equal to its Commitment as set forth in the Credit Agreement (as hereinafter
defined), or, if greater or less, the aggregate unpaid principal amount of the
Loans advanced by Lender to Borrower pursuant to the terms of the Credit
Agreement, together with interest on the unpaid principal balance thereof as set
forth in the Credit Agreement, both principal and interest payable as therein
provided in lawful money of the United States of America at the offices of
Administrative Agent provided in Section 11.01 of the Credit Agreement, or at
such other place, as from time to time may be designated by Administrative Agent
in accordance with the Credit Agreement.


The principal and all accrued interest on this Note shall be due and payable in
accordance with the terms and provisions of the Credit Agreement.


This Note is executed pursuant to that certain Third Amended and Restated Credit
Agreement dated as of April 23, 2014, between Borrower, certain Subsidiaries of
the Borrower, as Guarantors, the Administrative Agent and Lenders (as amended,
modified, supplemented or restated from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), is one of the promissory notes referred to in Section 2.09(e)
therein and is secured by the Security Instruments. Reference is made to the
Credit Agreement and the Loan Documents for a statement of prepayment rights and
obligations of Borrower, for a statement of the terms and conditions under which
the due date of this Note may be accelerated and for statements regarding other
matters affecting this Note (including without limitation the obligations of the
holder hereof to advance funds hereunder, principal and interest payment due
dates, voluntary and mandatory prepayments, exercise of rights and remedies,
payment of attorneys’ fees, court costs and other costs of collection and
certain waivers by Borrower and others now or hereafter obligated for payment of
any sums due hereunder). Upon the occurrence of an Event of Default, the
Administrative Agent may declare forthwith to be entirely and immediately due
and payable the principal balance hereof and the interest accrued hereon, and
the Lender shall have all rights and remedies of the Lender under the Credit
Agreement and the other Loan Documents. This Note may be prepaid in accordance
with the terms and provisions of the Credit Agreement.


Regardless of any provision contained in this Note, the holder hereof shall
never be entitled to receive, collect or apply, as interest on this Note, any
amount in excess of the Maximum Rate, and, if the holder hereof ever receives,
collects, or applies as interest, any such amount which would be excessive
interest, it shall be deemed a partial prepayment of principal and treated
hereunder as such; and, if the indebtedness evidenced hereby is paid in full,
any remaining excess shall forthwith be paid to Borrower. In determining whether
or not the interest paid or payable, under any specific contingency, exceeds the
Maximum Rate, Borrower and the holder hereof shall, to the maximum extent
permitted under applicable law (i) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) spread the total amount of
interest throughout the entire contemplated term of the obligations evidenced by
this Note and/or referred to in the Credit Agreement so that the interest rate
is uniform throughout the entire term of this Note; provided that, if this Note
is paid and performed in full prior to the end of the full contemplated term
thereof; and if the interest received for the actual period of existence thereof
exceeds the Maximum Rate, the holder hereof shall refund to Borrower the amount
of such excess or credit the amount of such excess against the indebtedness
evidenced hereby,



--------------------------------------------------------------------------------




and, in such event, the holder hereof shall not be subject to any penalties
provided by any laws for contracting for, charging, taking, reserving or
receiving interest in excess of the Maximum Rate.


If any payment of principal or interest on this Note shall become due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall in such case be included in
computing interest in connection with such payment.


If this Note is placed in the hands of an attorney for collection, or if it is
collected through any legal proceeding at law or in equity or in bankruptcy,
receivership or other court proceedings, Borrower agrees to pay all costs of
collection, including, but not limited to, court costs and reasonable attorneys’
fees.


Borrower and each surety, endorser, guarantor and other party ever liable for
payment of any sums of money payable on this Note, jointly and severally waive
presentment and demand for payment, notice of intention to accelerate the
maturity, protest, notice of protest and nonpayment, as to this Note and as to
each and all installments hereof, and agree that their liability under this Note
shall not be affected by any renewal or extension in the time of payment hereof,
or in any indulgences, or by any release or change in any security for the
payment of this Note, and hereby consent to any and all such renewals,
extensions, indulgences, releases or changes.


This Note shall be governed by and construed in accordance with the applicable
laws of the United States of America and the laws of the State of New York.


THIS NOTE, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENTS AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.



--------------------------------------------------------------------------------




EXECUTED as of the date and year first above written.


BORROWER:
CLAYTON WILLIAMS ENERGY, INC.




By:                
Name:
Title:















--------------------------------------------------------------------------------




EXHIBIT E


FORM OF LENDER CERTIFICATE




________, 200___


To:    JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
The Borrower, the Guarantors, the Administrative Agent and the Lenders have
entered into that certain Third Amended and Restated Credit Agreement dated as
of April 23, 2014 (as the same has been and may further be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Unless otherwise defined herein, capitalized terms used herein have the meaning
specified in the Credit Agreement.
[Language for Existing Lender]
[    Please be advised that the undersigned has agreed (a) to increase its
Commitment under the Credit Agreement effective __________, 20__ (the “Effective
Date”) from $________________ to $____________ and (b) that, from and after the
Effective Date, it shall continue to be a Lender in all respects under the
Credit Agreement and the other Loan Documents.]
[Language for New Lender]
[    Please be advised that the undersigned has agreed (a) to become a Lender
under the Credit Agreement effective __________, 20__ (the “Effective Date”)
with a Commitment of $____________ and (b) that, from and after the Effective
Date, it shall be deemed to be a Lender in all respects under the Credit
Agreement and the other Loan Documents and shall be bound thereby.]
Very truly yours,


___________________________________


By:_________________________________
Name:
Title:





--------------------------------------------------------------------------------




Accepted and Agreed:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:             
Name:
Title:


Accepted and Agreed:


CLAYTON WILLIAMS ENERGY, INC.




By:                         
Name:
Title:









--------------------------------------------------------------------------------




EXHIBIT F-1


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 23, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), by and among Clayton Williams Energy, Inc., as Borrower,
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or applicable
successor form). By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]




By:                         
Name:
Title:


Date: ________ __, 20[ ]
 







--------------------------------------------------------------------------------




EXHIBIT F-2


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 23, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), by and among Clayton Williams Energy, Inc., as Borrower,
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or applicable successor form). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]




By:                         
Name:
Title:


Date: ________ __, 20[ ]









--------------------------------------------------------------------------------




EXHIBIT F-3


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 23, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), by and among Clayton Williams Energy, Inc., as Borrower,
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
applicable successor form) accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption: (i)
an IRS Form W-8BEN (or applicable successor form) or (ii) an IRS Form W-8IMY (or
applicable successor form) accompanied by an IRS Form W-8BEN (or applicable
successor form) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:                         
Name:
Title:


Date: ________ __, 20[ ]







--------------------------------------------------------------------------------




EXHIBIT F-4




U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 23, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), by and among Clayton Williams Energy, Inc., as Borrower,
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY (or applicable successor form) accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN (or applicable successor form) or (ii) an IRS
Form W-8IMY (or applicable successor form) accompanied by an IRS Form W-8BEN (or
applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:                         
Name:
Title:


Date: ________ __, 20[ ]




    





--------------------------------------------------------------------------------




SCHEDULE 1.01


EXISTING LETTERS OF CREDIT




Letter of Credit #
Applicant
Beneficiary
Amount
Type
Letter of Credit Expiration Date
S-634643
Warrior Gas Co.
Railroad Commission of Texas
$ 25,000.00
Standard
10/31/2014
S-879727
Southwest Royalties, Inc.
Railroad Commission of Texas
$2,000,000.00
Standard
3/31/2015
S-902066
Clayton Williams Energy, Inc.
Railroad Commission of Texas
$2,000,000.00
Standard
7/31/2014
S-959732
Clayton Williams Pipeline Corporation
Railroad Commission of Texas
$ 25,000.00
Standard
12/31/2014
S-705155
Clayton Williams Energy, Inc.
The Travelers Indemnity Company
$1,003,000.00
Standard
8/31/2014










--------------------------------------------------------------------------------




SCHEDULE 2.01


APPLICABLE PERCENTAGES AND COMMITMENTS






Lender
Title
Applicable Percentage
Commitment as of the Effective Date
JPMorgan Chase Bank, N.A.
Administrative Agent
15.662650602%
$65,000,000.00
Wells Fargo Bank, N.A.
Syndication Agent
9.337349398%
$38,750,000.00
Union Bank, N.A.
Documentation Agent
9.337349398%
$38,750,000.00
Compass Bank
 
6.024096386%
$25,000,000.00
Frost Bank
 
6.024096386%
$25,000,000.00
The Royal Bank of Scotland plc
 
6.024096386%
$25,000,000.00
KeyBank National Association
 
6.024096386%
$25,000,000.00
Natixis, New York Branch
 
6.024096386%
$25,000,000.00
UBS AG, Stamford Branch
 
6.024096386%
$25,000,000.00
Fifth Third Bank
 
4.216867470%
$17,500,000.00
U.S. Bank National Association
 
4.216867470%
$17,500,000.00
Whitney Bank
 
4.216867470%
$17,500,000.00
Bank of America, N.A.
 
4.216867470%
$17,500,000.00
Branch Banking and Trust Company
 
4.216867470%
$17,500,000.00
Capital One, National Association
 
4.216867470%
$17,500,000.00
PNC Bank, National Association
 
4.216867470%
$17,500,000.00
TOTAL:
 
100.000000000%
$415,000,000.00














--------------------------------------------------------------------------------




SCHEDULE 4.04


MATERIAL LIABILITIES


None.



--------------------------------------------------------------------------------








SCHEDULE 4.06


DISCLOSED MATTERS


None.





--------------------------------------------------------------------------------




SCHEDULE 4.13


CAPITALIZATION


Legal Name
Jurisdiction of Organization
Shares Outstanding
Owner
 
 
 
 
Material Restricted Subsidiaries (Guarantors):
 
 
 
 
Warrior Gas Co.
Texas
2000
Clayton Williams Energy, Inc.
Clajon Industrial Gas, Inc.
Texas
1000
Warrior Gas Co.
CWEI Acquisitions, Inc.
Delaware
1000
Clayton Williams Energy, Inc.
Clayton Williams Pipeline Corporation
Delaware
1000
Clayton Williams Energy, Inc.
Romere Pass Acquisition L.L.C.
Delaware
N/A
CWEI Romere Pass Acquisition Corp.
CWEI Romere Pass Acquisition Corp.
Delaware
1000
Clayton Williams Energy, Inc.
Southwest Royalties, Inc.
Delaware
1000
Clayton Williams Energy, Inc.
Blue Heel Company
Delaware
1000
Southwest Royalties, Inc.
Tex-Hal Partners, Inc.
Delaware
1000
Southwest Royalties, Inc.
Desta Drilling GP, LLC
Texas
N/A
Clayton Williams Energy, Inc.
Desta Drilling, L.P.
Texas
N/A
Desta Drilling GP, LLC - 1%
Clayton Williams Energy, Inc. - 99%
SWR VPP, LLC
Texas
N/A
Southwest Royalties, Inc.
West Coast Energy Properties GP, LLC
Texas
N/A
Clayton Williams Energy, Inc.
 
 
 
 
Non-Material Restricted Subsidiaries (Non-Guarantors):
 
 
 
 
Clayton Williams Trading Co.
Texas
1000
Clayton Williams Energy, Inc.
Warrior Mississippi Corp.
Delaware
1000
Clayton Williams Energy, Inc.
CWEI Aviation, Inc.
Texas
1000
Clayton Williams Energy, Inc.
CWEI Partners GP, LLC
Delaware
N/A
Clayton Williams Energy, Inc.
CWEI Partners Operating, LLC
Delaware
N/A
Clayton Williams Energy Partners, LP
Clayton Williams Energy Partners, LP
Delaware
N/A
CWEI Partners GP, LLC - 0.1%
Clayton Williams Energy, Inc. - 99.9%
 
 
 
 
Unrestricted Subsidiaries
 
 
 
 
 
 
 
CWEI Andrews Properties GP, LLC
Delaware
N/A
Clayton Williams Energy, Inc.
CWEI Andrews Properties, LP
Delaware
N/A
CWEI Andrews Properties GP, LLC
West Coast Energy Properties, L.P.
Texas
N/A
West Coast Energy Properties GP, LLC










--------------------------------------------------------------------------------




SCHEDULE 7.01


EXISTING INDEBTEDNESS


Senior Notes:


7.75% Senior Notes due April 2019 (face value) $ 600,000,000
 






 
Other Indebtedness:
 


Capital Lease Obligations - vehicles ~$2,000,000
 






 
Operating Lease Obligations:
 


Two drilling rigs ~$5,500,000
 


Office space and business machines ~$6,500,000
 






 
Other Obligations:
 


Volumetric production payment ~$32,000,000
 






 
 
 










--------------------------------------------------------------------------------




SCHEDULE 7.02


EXISTING LIENS




Liens securing capital lease obligations described on Schedule 7.01.



--------------------------------------------------------------------------------








SCHEDULE 7.06


EXISTING INVESTMENTS
Description
Investment
 
 
 
 
 
 
Limited partnership interest (31.9%) in ClayDesta Buildings, LP
 $ 2,467,205
West Coast Energy Properties GP, LLC
$ 5,826,131
CWEI Andrews Properties GP, LLC
$ 11,699,924
Dalea Investment Group, LLC
 $11,000,000
Hall-Houston Exploration IV, LP
 $ 640,010










--------------------------------------------------------------------------------




SCHEDULE 7.09


TRANSACTIONS WITH AFFILIATES




The Borrower and other entities controlled by Clayton W. Williams, Jr. (the
“Williams Entities”) are parties to an agreement, which the Borrower refers to
as the Service Agreement, pursuant to which the Borrower furnishes services to,
and receives services from, such entities. Under the Service Agreement, the
Borrower provides legal, computer, payroll and benefits administration,
insurance administration, tax preparation services, tax planning services and
general accounting services to the Williams Entities, as well as technical
services with respect to the operation of certain oil and gas properties owned
by the Williams Entities. The Williams Entities provide business entertainment
to or for the benefit of the Borrower.


The Borrower pays rent to ClayDesta Buildings, L.P., a Texas limited partnership
referred to as CDBLP, of which the Borrower owns 31.9% and affiliates of the
Borrower own 25.8%. A Williams Entity provides property management services to
the buildings owned and operated by CDBLP.



